Exhibit 10.1

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

BY AND AMONG

AMERICAN AWS-3 WIRELESS II L.L.C.

(AS LENDER)

AND

NORTHSTAR WIRELESS, LLC

(AS BORROWER)

AND

NORTHSTAR SPECTRUM, LLC

(AS GUARANTOR)

Dated as of June 7, 2018

 

 



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

--------------------------------------------------------------------------------

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This Third Amended and Restated Credit Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof, this “Credit Agreement”) is entered into as of June 7,
2018 (the “Effective Date”), by and among AMERICAN AWS-3 WIRELESS II L.L.C., a
Colorado limited liability company (solely in its capacity as lender hereunder,
“Lender”), NORTHSTAR WIRELESS, LLC, a Delaware limited liability company
(“Borrower”), as borrower, and NORTHSTAR SPECTRUM, LLC, a Delaware limited
liability company (“Guarantor”), as guarantor.

RECITALS

WHEREAS, the FCC has announced that it will auction licenses to use spectrum in
the 1695-1710 MHz and 1755-1780/2155-2180 MHz bands in an auction designated by
the FCC as Auction Number 97 (the “Auction”) and that is currently scheduled by
the FCC to begin on November 13, 2014, as the same may be rescheduled or
modified by the FCC;

WHEREAS, through the Borrower, Lender desires to participate in the Auction
together with Northstar Manager, LLC, a Delaware limited liability company
(“NSM”), and NSM desires to participate in the Auction together with Lender;

WHEREAS, Borrower is a wholly‑owned subsidiary of Guarantor;

WHEREAS, contemporaneously with the execution and delivery of this Credit
Agreement, NSM, Lender and Guarantor have entered into the LLC Agreement (as
defined below);

WHEREAS, NSM is the sole manager of Guarantor;

WHEREAS, it is the intention of the parties that, subject to the application of
the FCC Rules, Borrower will be entitled to the Auction Benefits in the Auction
as a result of NSM’s qualification as a “very small business” under the terms of
the FCC Rules in effect on the initial application date of the Auction,
including Sections 1.2110(b)(1) and 27.1106(a)(2) of the FCC Rules;

WHEREAS, the Auction Benefits are of substantial value to Borrower;

WHEREAS, in order to induce NSM to permit Lender to invest in Borrower through
Guarantor and to enter the LLC Agreement, and in consideration therefor, Lender
wishes to make and establish a line of credit for Borrower in the aggregate
amount not to exceed the Loan Commitment Amount for the purposes of (i) Borrower
participating as a bidder and obtaining Licenses in the Auction; (ii)
facilitating the Build‑Out and operation of the License Systems; and (iii)
Borrower making certain limited distributions to Guarantor;

WHEREAS, it is a condition precedent to NSM entering into the LLC Agreement and
participating in the Auction through Borrower that each of Lender and the Loan
Parties executes and delivers this Credit Agreement;



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

--------------------------------------------------------------------------------

 

 

WHEREAS, as of September 12, 2014, Lender, Borrower, and Guarantor entered into
a credit agreement relating to the matters set forth herein (“Original Credit
Agreement”), which was amended and restated in that First Amended and Restated
Credit Agreement dated as of October 13, 2014 (as amended prior to March 31,
2018, the “First Amended Credit Agreement”), which was further amended and
restated in that Second Amended and Restated Credit Agreement effective as of
March 31, 2018 (the “Second Amended Credit Agreement”);

WHEREAS, the FCC issued an order, Northstar Wireless, LLC, SNR Wireless
LicenseCo, LLC, Applications for New Licenses in the 1695-1710 MHz, 1755-1780
MHz and 2155-2180 MHz Bands, Memorandum Opinion and Order, 30 FCC Rcd 8887
(2015), resulting in the denial of bidding credits to Borrower;

WHEREAS, the United States Court of Appeals for the District of Columbia Circuit
in SNR Wireless LicenseCo, LLC, et al. v. Federal Communications Commission, 868
F.3d 1021 (D.C. Cir. 2017) affirmed the FCC’s decision, in part, and remanded
the matter to the FCC to give Borrower an opportunity to seek to negotiate a
cure of the issues identified by the FCC in its order;

WHEREAS, the FCC has stated that Baker Creek Communications,  LLC, Memorandum
Opinion and Order, 13 FCC Rcd 18709, 18715 (1998), sets forth an illustrative
list of typical investor protections, which the Borrower and Lender adopted in
the LLC Agreement;

WHEREAS, the Wireless Telecommunications Bureau of the FCC determined that the
investor protections rights specified in the application of Advantage Spectrum,
L.P. (ULS File No. 0006668843, granted July 5, 2016), did not preclude the grant
of bidding credits to that Auction applicant; and the Borrower and Lender
adopted materially similar contractual rights in the LLC Agreement;

WHEREAS, the FCC expressed concerns with certain limitations and repayment
provisions in the Original Credit Agreement, and the parties hereto seek to
amend the Second Amended Credit Agreement in response to those concerns; and

WHEREAS, pursuant to Section 8.7 of the Second Amended Credit Agreement, Lender,
Borrower, and Guarantor wish to amend and restate the Second Amended Credit
Agreement to read as set forth herein; 

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-2-

--------------------------------------------------------------------------------

 

 

Section 1.        Defined Terms and Rules of Interpretation

1.1 Definitions.  The following terms shall have the following meanings in this
Credit Agreement:

“Acquisition Sub‑Limit” shall mean the dollar amount equal to the sum of (a) the
net purchase price of all Licenses for which Borrower is the Winning Bidder in
the Auction minus the amount of all capital contributions made by the Guarantor
to the Borrower for the purpose of making payments to the FCC, plus (b) all
amounts needed by Borrower to make any net bid withdrawal payments pursuant to
Section 2.2(a)(ii), which shall be used solely to participate in the Auction and
to pay the net winning bids for licenses for which Borrower is the Winning
Bidder, including to make any required deposits or down payments to the FCC in
connection therewith, and to make any such net bid withdrawal payments, plus
(c) $69,055,200 (the “Additional FCC Amount”) which amount, together with the
amount of the gross winning bids for those specific Licenses for which Borrower
is the Winning Bidder and with respect to which Borrower will not be paying the
gross winning bid amounts and with respect to which Borrower therefore
understands that it will be deemed to have defaulted, pursuant to the letters
exchanged between Borrower and the FCC Wireless Bureau, is equal to
$1,961,264,850 plus the $333,919,350 additional payment due to the FCC in
connection with such default pursuant to 47 C.F.R. §1.2104(g)(2)(ii) (calculated
on an interim basis), plus (d) such amounts due to the FCC pursuant to 47 C.F.R.
§1.2104(g)(2)(i) as deficiency payments in connection with such default (with
respect to clause (d) only, each an “FCC Deficiency Payment”) less any
over-payment of the additional payments described in clause (c) and less any
Transferred License Deficiency Payment.

“Additional FCC Amount” shall have the meaning set forth in the definition of
“Acquisition Sub‑Limit”.

“Adverse FCC Action” shall have the meaning set forth in Section 8.12(a).

“Adverse FCC Action Reformation” shall have the meaning set forth in Section
8.12(a).

“Affiliate” shall mean, with respect to a Person, any other Person that either
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with such Person at any time during the
period for which the determination of affiliation is being made; provided,
 however, that for purposes of this Credit Agreement, EchoStar Corporation and
EchoStar Corporation’s direct and indirect subsidiaries will not be considered
or deemed to be Affiliates of Lender.  For the avoidance of doubt, for purposes
of this Credit Agreement, Lender is not an Affiliate of the Borrower or
Guarantor.

“Applicable Law” shall mean with respect to any Person, any federal, state,
local or foreign law, statute, ordinance, rule, regulation, Judgment, order,
injunction or decree or any interpretation or administration of any of the
foregoing by, any Governmental Authority, whether in effect as of the Effective
Date or thereafter, and in each case as amended, applicable to such Person or
its Affiliates or their respective assets, including the FCC Rules.

“Auction” shall have the meaning set forth in the recitals hereto.



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-3-

--------------------------------------------------------------------------------

 

 

“Auction Benefits” means the eligibility of Borrower and its Subsidiaries to
hold any of the licenses for which Borrower is the Winning Bidder in the Auction
and the ability of Borrower and each of its Subsidiaries to realize the twenty
five percent (25%) Bidding Credits that it derives from its status as a
Qualified Person without the payment of unjust enrichment penalties with respect
to such Bidding Credits.

 “Auction Funds” shall mean funds paid by the Borrower to the FCC in accordance
with FCC Rules (a) to become eligible to participate in the Auction; (b) as a
down payment or winning bid payment for any license for which Borrower is the
Winning Bidder; (c) as an Auction related bid withdrawal payment; or (d) as an
Auction related bid default payment, including but not limited to the Interim
Default Payment.

“Balance Amount” shall have the meaning set forth in Section 2.2(a)(iii).

“Bidding Credit” means, with respect to any license for which Borrower was the
Winning Bidder in the Auction, an amount equal to the excess of the gross
winning bid placed in the Auction by Borrower for such license over the net
winning bid placed in the Auction by Borrower for such license.

“Bidding Protocol” shall mean the Bidding Protocol and Joint Bidding
Arrangement, dated as of September 12, 2014 (as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with its terms), by and among Doyon, Limited, NSM, Lender, Guarantor, Borrower,
and, for purposes of Sections 4 and 5 thereof only, American AWS-3 Wireless I
L.L.C.

“Borrower” shall have the meaning set forth in the preamble hereto.

“Borrower Change in Control Event” shall be deemed to have occurred if (a) there
shall be consummated (i) any consolidation or merger of Borrower in which
Borrower is not the continuing or surviving entity, other than a merger of
Borrower in which the holders of the equity securities of Borrower immediately
prior to such merger have the same proportionate ownership of the voting equity
securities of the surviving entity immediately after the merger or (ii) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of Borrower;
(b) the member(s) of Borrower approve any plan or proposal for the liquidation
or dissolution of Borrower; or (c) Borrower ceases to be a wholly‑owned
Subsidiary of Guarantor.

“Borrower Material Adverse Effect” shall mean a material adverse effect on the
business, properties, assets, liabilities, prospects, or condition (financial or
otherwise) of Borrower and the Borrower Subsidiaries, taken as a whole, except
for any such effects resulting directly or indirectly from (a) changes in the
broadband industry generally; (b) changes in general economic conditions or the
financial, banking or securities markets generally (including any disruption
thereof and any decline in the price of any security or any market index); (c)
any act of war, armed hostilities or terrorism, or the escalation of
hostilities; (d) changes in GAAP or its application; (e) changes in Applicable
Law (including the FCC Rules) affecting the broadband industry generally;

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-4-

--------------------------------------------------------------------------------

 

 

and (f) the failure to satisfy the requirements of 47 C.F.R. Section 27.14(s)(1)
with respect to any or all of the Licenses; provided, that such failure is
caused solely by a direct action or omission of Lender or one or more of its
Subsidiaries or Affiliates (whether as Lender or otherwise).

“Borrower Obligations” shall mean the collective reference to the payment and
performance by Borrower of each covenant and agreement of Borrower contained in
this Credit Agreement and the other Loan Documents to which Borrower is a party
or by which it is bound.

“Borrower Subsidiary” shall mean each Subsidiary of Borrower, each of which
shall be a Delaware limited liability company (unless otherwise consented to by
Lender) and shall be wholly owned by Borrower.

“Build‑Out” shall mean the construction and associated operation by Borrower and
the Borrower Subsidiaries of a fixed or mobile wireless system using the
spectrum authorized for use under the Licenses in accordance with the technical
parameters set forth in the FCC Rules.

“Build‑Out Loan Request” shall have the meaning set forth in Section 2.2(b)(i).

“Build‑Out Sub‑Limit” shall mean, on and after the Effective Date, an amount
equal to *** plus, from time to time, such additional amounts as are required to
fund Working Capital requirements, plus such additional amounts as Borrower and
Lender mutually agree are necessary to meet the Borrower’s and its Subsidiaries’
Build-Out plans, which shall be used by Borrower to fund the Build‑Out and
initial operation of the License Systems, including payment of management or
similar fees (whether by Borrower, Guarantor or any of their Subsidiaries), if
any, to NSM, and to fund other Working Capital requirements of Borrower and
Guarantor consistent with the annual business plan and budget adopted and
modified from time to time in accordance with the LLC Agreement.

“Business” shall have the meaning given to that term in the LLC Agreement.

“Business Day” shall mean any day other than Saturday, Sunday, or other day on
which commercial banks in New York, New York are authorized or required to close
under the laws of the State of New York.

“Claims” shall have the meaning set forth in Section 8.4.

“Commitment Period” shall mean the period commencing on the Effective Date and
expiring on the earliest to occur of (a) the Maturity Date; (b) the date that
the LLC Agreement is terminated by either party pursuant to Section 13.1(b) of
the LLC Agreement; (c) the date that is one hundred eighty (180) days after the
date on which the Borrower or any Borrower Subsidiary enters into any contract
or agreement pursuant to which any direct competitor of Lender or any entity in
which any direct competitor of Lender owns, directly or indirectly, an interest
in excess of twenty percent (20%), is engaged to provide management or material
technical services to the Borrower or any Borrower Subsidiary; (d) the date that
is one hundred eighty (180) days after the date on which neither Lender nor any
of its Affiliates is a limited liability company member of Guarantor (provided
that Lender and its Affiliates have complied with the requirements of
Section 7.1(a) of the LLC Agreement) or (e) the Mandatory Prepayment Date.



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-5-

--------------------------------------------------------------------------------

 

 

“Consolidated Net Income” shall have the meaning set forth in Section
6.15(b)(i).

“Control” (including the correlative meanings of the terms “Controlled by,”
“Controlling” and “under Common Control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of such Person, whether
through the ownership of Voting Securities, by contract or otherwise.

“Control Agreement” shall mean such agreements, instruments or other documents
that Lender shall reasonably request (subject to the terms and conditions of the
Intercreditor and Subordination Agreement) from time to time from any of
Guarantor, Borrower or any of Borrower’s Subsidiaries granting Lender “control”
(as such term is used in Section 9‑104 of the Uniform Commercial Code of the
State of Delaware) in order to perfect, to ensure the continued perfection of,
and to protect the assignment and security interest granted or intended to be
granted in any deposit or securities accounts of Guarantor, Borrower or any
Borrower Subsidiaries or such other deposit or securities accounts in which
Guarantor, Borrower or any Borrower Subsidiaries may have an interest.

“Credit Agreement” shall have the meaning set forth in the preamble hereto.

“DISH” shall have the meaning set forth in Section 2.2(a)(iv).

“Down Payment Amount” shall have the meaning set forth in Section 2.2(a)(ii).

“Down Payment Date” shall have the meaning set forth in Section 2.2(a)(ii).

“Economic Element” shall have the meaning set forth in Section 8.12(a).

“Effective Date” shall have the meaning set forth in the preamble hereto.

“Equity Interests” means capital stock, partnership interests, limited liability
company interests or other ownership or beneficial interests of any Person.

“Event of Default” shall have the meaning set forth in Section 7.1.

“Excess Cash” shall mean, for any period, the sum of all cash and cash
equivalents held by Guarantor, Borrower and any of its Subsidiaries at the time
of determination in excess of such amount required (as determined in good faith
by Borrower) for Guarantor, Borrower and the Borrower Subsidiaries to satisfy
the then current liabilities of Guarantor, Borrower and the Borrower
Subsidiaries and provide a reasonable reserve for the future liabilities
(including obligations to make distributions pursuant to Section 3.1 and Section
3.2 of the LLC Agreement) and then current and future operating expenses and
capital expenditures of Guarantor, Borrower and the Borrower Subsidiaries.



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-6-

--------------------------------------------------------------------------------

 

 

“FCC” shall mean the Federal Communications Commission or any successor agency
or entity performing substantially the same functions.

“FCC Deficiency Payment” shall have the meaning set forth in the definition of
“Acquisition Sub‑Limit”.

“FCC Deficiency Payment Amount Loan” shall have the meaning set forth in Section
2.2(a)(v).

“FCC Rules” shall mean the Communications Act of 1934, as amended by, inter
alia, the Telecommunications Act of 1996, codified at 47 U.S.C. § 151 et seq.,
as it may be amended in the future, including the rules and regulations
established by the FCC and codified in Title 47 of the Code of Federal
Regulations, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time hereafter, and effective orders, rulings,
and public notices of the FCC.

“Financing Statements” shall mean such UCC financing statements and other
instruments reasonably required by Lender to create, perfect and/or maintain the
security interests granted by the Loan Parties under the Pledge Agreement and
the Security Agreement.

“First Amended Credit Agreement” shall have the meaning set forth in the
preamble hereto.

“Funding Date” shall mean each date on which Lender makes a Loan to Borrower.

“GAAP” means generally accepted accounting principles as used in the United
States by the Financial Accounting Standards Board and/or the American Institute
of Certified Public Accountants, as in effect from time to time.

“Governmental Authority” shall mean any government or political subdivision
thereof, whether domestic or foreign, including any national, state, regional,
provincial, county, city, municipal, local or other governmental department,
ministry, commission, board, bureau, agency, regulatory body or authority,
instrumentality, judicial or administrative body, having jurisdiction over the
matter or matters in question, including the FCC.

“Guarantor” shall have the meaning set forth in the preamble hereto.

“Guarantor Change in Control Event” shall be deemed to have occurred if (a)
there shall be consummated (i) any consolidation or merger of Guarantor in which
Guarantor is not the continuing or surviving entity, other than a merger of
Guarantor in which the holders of the voting equity securities of Guarantor
immediately prior to the merger have the same proportionate ownership of the
voting equity securities of the surviving entity immediately after the merger or
(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of
Guarantor or (b) the member(s) of Guarantor approve any plan or proposal for the
liquidation or dissolution of Guarantor.



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-7-

--------------------------------------------------------------------------------

 

 

“Guarantor Material Adverse Effect” shall mean a material adverse effect on the
business, properties, assets, liabilities, prospects, or condition (financial or
otherwise) of Guarantor and its Subsidiaries, taken as a whole, except for any
such effects resulting directly or indirectly from (a) changes in the broadband
industry generally; (b) changes in general economic conditions or the financial,
banking or securities markets generally (including any disruption thereof and
any decline in the price of any security or any market index); (c) any act of
war, armed hostilities or terrorism, or the escalation of hostilities;
(d) changes in GAAP or its application; and (e) changes in Applicable Law
(including the FCC Rules) generally affecting the broadband industry.

“Guarantor Obligations” means all liabilities and obligations of Guarantor that
may arise under or in connection with this Credit Agreement (including under
Section 3) and the other Loan Documents to which it is a party or by which it is
bound, whether on account of guarantee obligations, reimbursement obligations,
fees, indemnities, costs, expenses and otherwise.

“Guaranty” shall have the meaning set forth in Section 2.2(a)(iv).

“Initial Application Date” means September 12, 2014.

“Initial Loan Amount” shall have the meaning set forth in Section 2.2(a)(i).

“Initial Loan Date” shall have the meaning set forth in Section 2.2(a)(i).

“Intercreditor and Subordination Agreement” shall mean the Intercreditor and
Subordination Agreement, dated as of September 12, 2014, by and between Lender
and NSM, as amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

“Interest Purchase Agreement” shall mean the Second Amended and Restated
Interest Purchase Agreement, effective as of June 7, 2018, by and among NSM,
Guarantor, Borrower and Lender, as amended, amended and restated, supplemented
or otherwise modified from time to time in accordance with the terms hereof and
thereof.

“Interim Default Payment” shall mean Borrower’s payment of $333,919,350 to the
FCC in connection with bids made pursuant to the Auction.

“Judgment” shall mean any judgment, writ, order, injunction, award or decree of
any court, judge, justice or magistrate, including any bankruptcy court, or
arbiter, and any order of or by any other Governmental Authority.

“Lender” shall have the meaning set forth in the preamble hereto.

“License” shall mean any license (a) issued by the FCC to the Borrower for which
Borrower is a Winning Bidder in the Auction or (b) any other license issued by
the FCC (i) now to the Borrower or a Borrower Subsidiary or (ii) hereafter held
by Borrower or a Borrower Subsidiary.



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-8-

--------------------------------------------------------------------------------

 

 

“License System” shall mean the fixed or mobile wireless system(s) licensed to,
constructed and operated, or to be constructed and operated, by the Borrower
and/or any Borrower Subsidiaries for the purpose of providing service authorized
under a License or Licenses in each of the Markets.

“Litigation” shall mean any claim, action, suit, proceeding, arbitration,
investigation, hearing or other activity or procedure that could result in a
Judgment, and any notice of any of the foregoing.

“LLC Agreement” shall mean the Third Amended and Restated Limited Liability
Company Agreement of Northstar Spectrum, LLC, a Delaware limited liability
company, by and between Lender and NSM, effective as of the Effective Date, as
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof.

“Loan Commitment Amount” shall mean the aggregate sum of (a) the Acquisition
Sub‑Limit and (b) the Build‑Out Sub‑Limit.

“Loan Documents” shall mean this Credit Agreement, the Note, the Security
Agreement, the Pledge Agreement, the Control Agreement(s), the Intercreditor and
Subordination Agreement, and all other agreements, instruments, certificates and
other documents at any time executed and delivered pursuant to or in connection
herewith or therewith, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time after the Effective Date in
accordance with terms hereof and thereof.  For the avoidance of doubt, the Loan
Documents shall not include the LLC Agreement or any agreement, instrument,
certificate or other document at any time executed and delivered pursuant to or
in connection with the LLC Agreement, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time after the
Effective Date in accordance with the terms thereof.

“Loan Parties” shall mean Borrower, Guarantor and, upon its respective
formation, each Borrower Subsidiary.

“Loans” shall mean the loans to Borrower evidenced by the Note, not to exceed in
the aggregate the Loan Commitment Amount.  Each advance made under the Note is a
Loan.

“Mandatory Prepayment Date” shall mean the date on which Borrower receives a
refund of Auction Funds (less any amounts retained by the FCC) because (a)
Borrower is not the Winning Bidder for any Licenses or (b) Borrower is the
Winning Bidder for a License or Licenses and the FCC does not grant at least one
such License to Borrower.

“Markets”  shall mean the geographic area(s) in which Borrower or any of the
Borrower Subsidiaries is authorized by the FCC to provide fixed or mobile
wireless services.

“Maturity Date” shall mean the tenth anniversary of the Initial Grant Date (as
defined in the LLC Agreement).

“Member(s)” shall have the meaning given to the term in the LLC Agreement.

“Moody’s” shall have the meaning set forth in Section 6.10.



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-9-

--------------------------------------------------------------------------------

 

 

“Non-American II Members” shall have the meaning set forth in Section 8.12(a).

“Note” shall mean that certain second amended and restated promissory note in
the form attached hereto as Exhibit B, executed by Borrower in favor of Lender
and delivered by Borrower to Lender in accordance with the terms of this Credit
Agreement.

“NSM” shall have the meaning set forth in the recitals hereto.

“NSM Lien” shall mean the liens and security interests in favor of NSM granted
by Borrower and the Borrower Subsidiaries pursuant to the NSM Security Agreement
and by Borrower pursuant to the NSM Pledge Agreement, in each case, to secure
the obligations of Borrower under the Interest Purchase Agreement.

“NSM Pledge Agreement” shall mean that certain pledge agreement, dated as of
September 12, 2014, executed by Borrower in favor of NSM, pursuant to which
Borrower shall pledge to NSM all of the Borrower’s membership interests in all
of the Borrower Subsidiaries holding Licenses, in each case to secure the
obligations of Borrower under the Interest Purchase Agreement to the extent set
forth in the NSM Pledge Agreement, as such agreement may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.

“NSM Security Agreement” shall mean the security agreement, dated as of
September 12, 2014, executed by Borrower in favor of NSM, and each Supplement to
Security Agreement executed after the Effective Date by a Subsidiary of
Borrower, in each case to secure the obligations under the Interest Purchase
Agreement or guarantees thereof to the extent set forth in the NSM Security
Agreement, as such agreement may be amended, amended and restated, supplemented
or otherwise modified from time to time in accordance with the terms thereof.

“NSM Security Documents” shall mean the NSM Security Agreement and the NSM
Pledge Agreement.

“Permitted Disposition” means a disposition of the assets of Borrower or any
Borrower Subsidiary pursuant to (a) the NSM Security Agreement; (b) the NSM
Pledge Agreement or (c) the Interest Purchase Agreement and any guarantees
relating thereto, and in accordance with the terms and provisions of such
agreements and (x) Section 6.3 of the LLC Agreement and (y) the Intercreditor
and Subordination Agreement.

“Permitted Distribution” means (a) payments made pursuant to and in accordance
with the terms and provisions of (i) Section 3.1(b) of the LLC Agreement, (ii)
Section 3.2 of the LLC Agreement, (iii) Section 3.4 of the LLC Agreement or
(iv) Section 8.4 of the LLC Agreement (including, in each case, distributions by
Borrower or its Subsidiaries to Guarantor to enable Guarantor to make such
Permitted Distributions) or (b) payments to NSM in exchange for membership
interests in Guarantor pursuant to the provisions of the Interest Purchase
Agreement or the NSM Security Documents (including distributions by Borrower or
its Subsidiaries to Guarantor to enable Guarantor to make such Permitted
Distributions).



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-10-

--------------------------------------------------------------------------------

 

 

“Permitted Liens” shall mean (a) any and all liens and security interests
created pursuant to any of the Loan Documents or pursuant to the NSM Security
Documents; (b) liens for taxes, fees, assessments and governmental charges or
levies not delinquent or that are being contested in good faith by appropriate
proceedings; provided,  however, that Borrower and the Borrower Subsidiaries
shall have set aside on their books and shall maintain adequate reserves for the
payment of same in conformity with GAAP; (c) liens, deposits or pledges made to
secure statutory obligations, surety or appeal bonds, or bonds for the release
of attachments or for stay of execution, or to secure the performance of bids,
tenders, contracts (other than for the payment of borrowed money), leases or for
purposes of like general nature in the ordinary course of business (including
landlords’, carriers’, warehousemen’s, mechanics’, workers’, suppliers’,
materialmen’s, or repairmen’s liens) that do not exceed Thirty-Seven Million
Five Hundred Thousand Dollars ($37,500,000) in the aggregate at any time
outstanding; (d) purchase money liens on tangible personal property in the
nature of office equipment utilized in the normal operation of the business of
Borrower, which liens encumber only the equipment acquired with such
indebtedness; (e) liens for indebtedness permitted under the terms of Section
6.9(b), which liens encumber only the equipment acquired with such purchase
money indebtedness; (f) other liens securing obligations of the Borrower and the
Borrower Subsidiaries in an aggregate amount not to exceed Five Million and No
Dollars ($5,000,000) at any time outstanding; and (g) liens securing obligations
of the Borrower and the Borrower Subsidiaries which by their express terms are
subordinate to the Loans.

“Person” shall mean any individual, corporation, partnership, firm, joint
venture, limited liability company, limited liability partnership, association,
joint stock company, trust, estate, incorporated or unincorporated organization,
Governmental Authority or other entity.

“Pledge Agreement” shall mean the Pledge Agreement in substantially the form
attached hereto as Exhibit A pursuant to which Guarantor and Borrower shall
pledge to Lender all of each such person’s membership interests in all of its
Subsidiaries as security for the Obligations, as any of the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with their terms.

“Qualified Person” means a Person that qualifies as a “very small business”
under the terms of FCC Rules applicable to the Auction in effect on the Initial
Application Date, including but not limited to Sections 1.2110(b)(1) and
27.1106(a)(2) of the FCC Rules in effect on the Initial Application Date.

“Refund” shall mean any Auction Funds that are refunded to Borrower or any
Borrower Subsidiary.

“Refund Date” shall mean, for each Refund, the date on which Borrower or a
Borrower Subsidiary receives such Refund.

“Remaining FCC Deficiency Payment Amount Loan” shall have the meaning set forth
in Section 2.2(a)(vi).

“Remaining Licenses” shall have the meaning set forth in Section 2.2(a)(v).



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-11-

--------------------------------------------------------------------------------

 

 

“Required Capital Contributions” shall mean the capital contributions required
to be made to Guarantor (and by Guarantor to Borrower) by NSM and Lender
pursuant to the LLC Agreement.

“S&P” shall have the meaning set forth in Section 6.10.

“Security Agreement” shall mean the Security Agreement in substantially the form
attached hereto as Exhibit C pursuant to which Guarantor, Borrower and each
Borrower Subsidiary shall grant to Lender a lien and security interest in and to
all of each such person’s personal property, fixtures and owned real property as
security for the Borrower Obligations, as any of the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with their terms.

“Subsidiary” of any Person shall mean any other Person with respect to which
either (a) more than fifty percent (50%) of the interests having ordinary voting
power to elect a majority of the directors or individuals having similar
functions of such other Person (irrespective of whether at the time interests of
any other class or classes of such Person shall or might have voting power upon
the occurrence of any contingency) or (b) more than fifty percent (50%) of the
Equity Interests of such other Person is at the time directly or indirectly
owned or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person's other Subsidiaries.

“Transferee” shall have the meaning set forth in Section 2.2(a)(vi).

“Transferred License Deficiency Payment” shall have the meaning set forth in
Section 2.2(a)(vi).

“Voting Securities” means Equity Interests of a Person having the right to vote
generally in the election of the directors (or persons performing equivalent
functions) of such Person.

“Winning Bidder” shall mean a Person who is the winning bidder in the Auction
for a License offered by the FCC therein (a) as set forth in the FCC’s
post‑Auction public notice identifying Auction winning bidders or (b) by virtue
of having accepted the FCC’s offer of a License for the amount of its final
Auction net bid therefore following the default of the winning bidder for that
License described in clause (a) of this definition; provided, that, for purposes
of this Agreement, Borrower shall be deemed to not have been the winning bidder
for the licenses in respect of which Borrower did not pay the gross winning bid
amounts (as more fully described in that letter dated October 1, 2015 from Mark
F. Dever (then of Drinker Biddle & Reath LLP) to Jean L. Kiddoo, Deputy Bureau
Chief, Office of the Bureau Chief, Wireless Telecommunications Bureau of the
FCC, and set forth on Attachment 2 to such letter).

“Winning Bidder Balance Amount Loan” shall have the meaning set forth in Section
2.2(a)(iii).



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-12-

--------------------------------------------------------------------------------

 

 

“Working Capital” shall mean a reasonable amount of working capital (including
the payment of all fees and expenses and including the payment of tax
distributions to the Members under Section 3.1(b) of the LLC Agreement) for
Guarantor, Borrower and the Borrower Subsidiaries, as determined in accordance
with the annual budget of Guarantor, Borrower and the Borrower Subsidiaries,
which budget shall be adopted and modified from time to time in accordance with
the LLC Agreement.

1.2 Construction.

a. The singular includes the plural and the plural includes the singular.

b. A reference to Applicable Law includes any amendment or modification to such
Applicable Law, and all regulations, rulings and other Applicable Law
promulgated under such Applicable Law.

c. A reference to a Person includes its permitted successors and permitted
assigns.

d. Accounting terms have the meanings assigned to them by GAAP, as applied by
the accounting entity to which they refer.

e. The words “include,” “includes” and “including” are not limiting.

f. Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.

g. A reference in a document to an Article, Section, Exhibit, Schedule, Annex or
Appendix is to the Article, Section, Exhibit, Schedule, Annex or Appendix of
such document unless otherwise indicated.  Exhibits, Schedules, Annexes or
Appendices to any document shall be deemed incorporated by reference in such
document.  In the event of any conflict between the provisions of this Credit
Agreement (exclusive of the Exhibits, Schedules, Annexes and Appendices thereto)
and any Exhibit, Schedule, Annex or Appendix thereto, the provisions of this
Credit Agreement shall control.

h. References to any document, instrument or agreement (i) shall include all
exhibits, schedules and other attachments thereto; (ii) shall include all
documents, instruments or agreements issued or executed in replacement thereof
and (iii) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, amended and restated, supplemented or otherwise
modified from time to time and in effect at any given time.

i. The words “hereof,” “herein” and “hereunder” and words of similar import when
used in any document shall refer to such document as a whole and not to any
particular provision of such document.



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-13-

--------------------------------------------------------------------------------

 

 

j. References to “days” shall mean calendar days, unless the term “Business
Days” shall be used.  References to a time of day shall mean such time in
New York, New York, unless otherwise specified.

k. The word “will” shall be construed to have the same meaning and effect as the
word “shall.”

l. Each of the parties hereto acknowledges that it has reviewed this Credit
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Credit Agreement or any amendments hereto.

m. All section and descriptive headings and the recitals herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Credit Agreement, and no construction or
reference shall be derived therefrom.

n. If, at any time after the Effective Date, Alfred M. Best Company, Inc.,
Moody’s or S&P shall change its respective system of classifications, then any
Alfred M. Best Company, Inc., Moody’s or S&P “rating” referred to herein shall
be considered to be at or above a specified level if it is at or above the new
rating which most closely corresponds to the specified level under the old
rating system.

o. The Loan Documents are the result of negotiations among, and have been
reviewed by each of, Borrower, Guarantor, Lender and their respective
counsel.  Accordingly, the Loan Documents shall be deemed to be the product of
all parties thereto, and no ambiguity shall be construed in favor of or against
Borrower, Guarantor or Lender solely as a result of any such party having
drafted or proposed the ambiguous provision.

Section 2. Terms of Loan

2.1 The Loans.

Subject to the terms and conditions and in reliance upon the representations and
warranties set forth in this Credit Agreement, Lender agrees to make Loans to
Borrower from time to time during the Commitment Period in an aggregate
principal amount not to exceed at any time the Loan Commitment Amount; provided,
 however, Lender shall have no obligation to make any Loans if NSM, either
directly or through Guarantor (but not the Bidding Manager (as defined in the
Bidding Protocol) acting on its own volition or in accordance with the Bidding
Protocol), causes Borrower to bid on a license that was not a Target License (as
defined in the Bidding Protocol) as set forth in the Bidding Protocol or causes
Borrower to purchase a Targeted License by bidding materially in excess of the
established bid limits for such license, in each case, without the prior written
consent (which may be delivered by electronic mail, facsimile transmission or
otherwise) of Lender or of Lender under the Bidding Protocol (which consent
shall be deemed given by Lender if the member of the Auction Committee (as
defined in the Bidding Protocol) appointed by Lender has approved thereof).



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-14-

--------------------------------------------------------------------------------

 

 

2.2 Procedure for Borrowing.

a. Subject to the terms and conditions and in reliance upon the representations
and warranties set forth in this Credit Agreement, Lender shall make the
following Loans to Borrower in accordance with the following schedule:

(i) On October 15, 2014 (the “Initial Loan Date”), Lender made a Loan to
Borrower in the amount of Four Hundred Thirty One Million Eight Hundred Thousand
and No Dollars ($431,800,000.00) (such Loan amount, the “Initial Loan Amount”),
via direct payment to the FCC on behalf of the Borrower in accordance with FCC
Rules enabling Borrower to become eligible to participate in the Auction.

(ii) On the date that was two (2) Business Days prior to the date (the “Down
Payment Date”) on which Borrower was required to submit sufficient funds to
bring its total amount of money on deposit with the FCC to twenty percent (20%)
of the aggregate amount of Borrower’s net winning bids (the “Down Payment
Amount”), Lender made a Loan to Borrower in an amount equal to the following
formula (to the extent such sum was greater than zero): (A) the Down Payment
Amount, plus (B) the aggregate amount of any bid withdrawal payment obligations
incurred by Borrower in the Auction, less (C) the Required Capital
Contributions, less (D) the Initial Loan Amount, via direct payment to the FCC
on behalf of the Borrower.

(iii) On the date that was two (2) Business Days prior to the date on which
Borrower was required to submit the then remaining balance of the aggregate
amount of its net winning bids to the FCC (the “Balance Amount”), Lender made a
Loan to Borrower in an amount equal to the following formula (to the extent such
amount was greater than zero): (A) the Balance Amount, less (B) the Required
Capital Contributions to the extent that the Required Capital Contributions were
not expended in full in making the payment set forth in Section 2.2(a)(ii) (the
“Winning Bidder Balance Amount Loan”), via direct payment to the FCC on behalf
of the Borrower. 

(iv) On the date on which Borrower is required to submit such Additional FCC
Amount to the FCC, Lender or DISH Network Corporation (“DISH”) (solely in the
event that DISH is obligated to pay the Additional FCC Amount pursuant to the
Guaranty made by DISH in favor of the FCC on October 1, 2015 (the “Guaranty”))
shall transfer immediately available funds, directly to the FCC in a principal
amount equal to the Additional FCC Amount, which will be deemed to be a Loan by
Lender to Borrower in a principal amount equal to the Additional FCC Amount.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-15-

--------------------------------------------------------------------------------

 

 

(v) In the event that: (a) an FCC Deficiency Payment is due and owing to the
FCC; and (b) as of the date such payment is due and owing to the FCC, neither
Borrower nor a Borrower Subsidiary has previously consummated, or has currently
entered into, a contract to sell, assign or otherwise transfer (other than to a
Borrower Subsidiary in accordance with Section 6.14(a) of this Credit Agreement)
any of the Licenses for which Borrower is the Winning Bidder (other than those
Licenses with respect to which Borrower will not be paying the gross winning bid
amounts and with respect to which Borrower therefore understands that it will be
deemed to have defaulted, pursuant to the letters exchanged between Borrower and
the FCC Wireless Bureau) (the “Remaining Licenses”), then on the date on which
Borrower is required to submit such due and owing FCC Deficiency Payment to the
FCC, notwithstanding the conditions precedent to making a Loan set forth in
Section 2.4, Lender or DISH (solely in the event that DISH is obligated to make
the FCC Deficiency Payment pursuant to the Guaranty) shall transfer immediately
available funds directly to the FCC in a principal amount equal to the amount of
such due and owing FCC Deficiency Payment, which will be deemed to be a Loan to
Borrower (each, an “FCC Deficiency Payment Amount Loan”).

(vi) In the event that Borrower or a Borrower Subsidiary enters into any
contract to sell, assign or otherwise transfer any of the Remaining Licenses
pursuant to Section 6.3 of the LLC Agreement or Section 3.1 of the Intercreditor
and Subordination Agreement: (a) Borrower or the Borrower Subsidiary, as
applicable, shall condition each and every such sale, assignment or transfer
upon the assumption by any purchaser, assignee or transferee (each, a
“Transferee”) of the following obligations: (x) payment of the pro-rata share of
all past, present and future FCC Deficiency Payments attributable to the
Licenses to be sold, assigned or transferred calculated as follows: (i) the
aggregate amount of each past, present and future FCC Deficiency Payment (which,
for the avoidance of doubt, would be a maximum of $2,226,129,000 (if all of the
Remaining Licenses were being sold, assigned or transferred), plus any
additional amounts for interest and enforcement and recovery costs and expenses
with respect to any FCC Deficiency Payments as set forth in Section 1(b) of the
Guaranty); multiplied by (ii) ((1) the aggregate amount of the gross winning
bids at the Auction for the Licenses to be sold, assigned or transferred;
divided by (2) the aggregate amount of the gross winning bids at the Auction for
all the Remaining Licenses) (each, a “Transferred License Deficiency Payment”);
and (y) any Transferred License Deficiency Payment: (i) will first be made by
Transferee via direct payment to the FCC by Transferee to satisfy any due and
owing FCC Deficiency Payment then currently due and owing to the FCC; and
(ii) any excess Transferred License Deficiency Payment, after payment to the FCC
under the immediately preceding clause (i), will be made (A) first, to NSM for
any Put Price (as defined in the LLC Agreement) then due and owing, and after
the Put Price has been paid in full, then (B) to Lender by Transferee, which
payment to Lender shall be considered a partial prepayment of the Loans; and (b)
on any date thereafter on which Borrower is required to submit a due and owing
FCC Deficiency Payment to the FCC, notwithstanding the conditions precedent to
making a Loan set forth in Section 2.4, Lender or DISH (solely in the event that
DISH is obligated to make the FCC Deficiency Payment pursuant to the Guaranty)
shall transfer immediately available funds directly to the FCC in a principal
amount equal to the result of the following formula, which will be deemed to be
a Loan to Borrower: (x) the amount of such due and owing FCC Deficiency Payment;
minus (y) any Transferred License Deficiency Payments

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-16-

--------------------------------------------------------------------------------

 

 

required to be made to the FCC at such time (each, an “Remaining FCC Deficiency
Payment Amount Loan”).  For the avoidance of doubt, Borrower acknowledges and
agrees that it shall remain jointly and severally liable with the applicable
Transferee for each Transferred License Deficiency Payment.

(vii) Lender, Borrower and Guarantor hereby acknowledge and agree: (a) that
Lender’s obligations to fund due and owing FCC Deficiency Payments under
Sections 2.2(a)(v) and (vi) above are intended by the Borrower to induce the FCC
to take certain actions and to forbear from taking certain actions as set forth
in the letters described above notwithstanding Borrower’s deemed default in
failing to pay certain gross winning bid amounts; and (b) that the FCC is the
intended third-party beneficiary with respect to Lender’s obligations to fund
due and owing FCC Deficiency Payments pursuant to Sections 2.2(a)(v) and (vi)
with the right to enforce Lender’s obligations to fund FCC Deficiency Payment
Amount Loans pursuant to Section 2.2(a)(v) above and Remaining FCC Deficiency
Payment Amount Loans pursuant to Section 2.2(a)(vi) above.  In the event that
multiple due and owing FCC Deficiency Payments become due and owing to the FCC
on different dates, then Lender or DISH (solely in the event that DISH is
obligated to make the FCC Deficiency Payment pursuant to the Guaranty) shall
submit payment directly to the FCC on the corresponding date that each such
applicable due and owing FCC Deficiency Payment is due and owing to the FCC in a
principal amount determined pursuant to Section 2.2(a)(v) or (vi) above, as
applicable, each of which will be deemed to be a Loan to Borrower. It is
understood and agreed that the Lender and the Borrower intend that the Lender or
DISH (solely in the event that DISH is obligated to make the FCC Deficiency
Payment pursuant to the Guaranty) will fund any due and owing FCC Deficiency
Payment in an amount determined pursuant to Section 2.2(a)(v) or (vi) above, as
applicable, with its own funds, and not with any funds of the Borrower or any
Borrower Subsidiary.  For the avoidance of doubt and to help ensure that no
funds of the Borrower or any of its Subsidiaries or Affiliates are used to
satisfy the obligations of the Lender or DISH (solely in the event that DISH is
obligated to make the FCC Deficiency Payment pursuant to the Guaranty) to fund
any due and owing FCC Deficiency Payment, it is understood and agreed that any
obligation to reimburse the Lender for any due and owing FCC Deficiency Payment
shall arise only following payment by the Lender or DISH (solely in the event
that DISH is obligated to make the FCC Deficiency Payment pursuant to the
Guaranty) in accordance with the terms of this Credit Agreement.

(viii) In no event shall Lender be required to make an aggregate amount of Loans
under this Section 2.2(a) in excess of the Acquisition Sub‑Limit.

b. Subject to the terms and conditions and in reliance upon the representations
and warranties set forth in this Credit Agreement, Lender shall make Loans to
Borrower from time to time, as follows:





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-17-

--------------------------------------------------------------------------------

 

 

(i) within five (5) Business Days of a written request of Borrower (each, a
“Build‑Out Loan Request”), for Borrower to fund the Build‑Out and initial
operation of the License Systems and the Working Capital requirements of
Guarantor and Borrower (including for expenses incurred prior to, during or
after the Auction and prior to the date on which Borrower is granted any
Licenses).  Each Build‑Out Loan Request shall provide the following
information:  (A) the amount of the Loan, which shall not exceed the reasonable
amount necessary to fund Borrower’s Build‑Out expenses and the Working Capital
requirements of Guarantor and Borrower for the following calendar quarter,
taking into account the then existing cash balances and reasonably expected cash
flows from operations of Guarantor, Borrower and the Borrower Subsidiaries and
(B) wiring instructions.  In no event shall Lender be obligated to make an
aggregate amount of Loans under this Section 2.2(b)(i) in excess of the
Build‑Out Sub‑Limit.  For the avoidance of doubt, if the aggregate amount of the
net winning bids for the Licenses purchased by Borrower in connection with the
Auction does not exceed the Required Capital Contributions, or if Borrower has
any excess proceeds from Loans under Section 2.2(a) that are not remitted to the
FCC, Lender shall not be obligated to make Loans under this Section 2.2(b)(i)
until Borrower has expended all of the Required Capital Contributions and any
such excess Loan proceeds other than as necessary for its reasonable Working
Capital requirements.

c. Lender’s obligation to make new Loans to Borrower shall terminate upon the
expiration of the Commitment Period and otherwise as expressly provided for
herein.

d. Borrower may at any time and from time to time prepay the Loans, in whole or
in part, without premium or penalty, upon at least three (3) Business Days’
notice to Lender, specifying the date and amount of prepayment.  If any such
notice is given, the amount specified in such notice, together with accrued and
unpaid interest to the date of such prepayment on the amount prepaid (it being
understood that interest added to principal pursuant to Section 2.3(c) shall not
be deemed accrued and unpaid), shall be due and payable on the date specified
therein.  Amounts prepaid may not be reborrowed. Subject to Section 2.3(c),
partial or total prepayments of the Loans shall be credited first to any charges
or other amounts due to Lender under the terms of this Credit Agreement or any
other Loan Document, then to accrued but unpaid interest on the Loans, then to
the principal balance outstanding.

e. Within three (3) Business Days after any Refund Date, Borrower shall prepay
to Lender the principal amount of the Loans in an amount equal to the Refund
received on such Refund Date (minus any amounts paid to the NSM Members (as
defined in the LLC Agreement) or distributed to Guarantor to make any payments
to the NSM Members as required by Section 8.4 of the LLC Agreement), or, if
less, the aggregate principal amount of all Loans previously made to Borrower
(minus any amounts paid to the NSM Members (as defined in the LLC Agreement) or
distributed to Guarantor to make any payments to the NSM Members as required by
Section 8.4 of the LLC Agreement).  Notwithstanding any other provision in this
Credit Agreement, if timely paid in accordance with the preceding sentence, no
interest shall accrue on the principal amount of the Loans so prepaid, and, for
the avoidance of doubt, the Borrower shall have no obligation to pay any
interest on the principal amount of the Loans so prepaid (including any interest
that was previously added to the principal amount of the Loans pursuant to
Section 2.3(c)).



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-18-

--------------------------------------------------------------------------------

 

 

f. Amounts prepaid or repaid may not be re‑borrowed under this Credit Agreement.

g. Notwithstanding any other provision of this Section 2.2 to the contrary, the
parties hereto have agreed as follows:

(i) Lender may make the Winning Bidder Balance Amount Loan via direct payment to
the FCC on behalf of the Borrower.

(ii) Effective as of March 31, 2018, Lender is deemed to have exchanged six
billion eight hundred seventy million four hundred ninety two thousand and six
hundred sixty Dollars ($6,870,492,660) of the amounts outstanding and owed to it
under the First Amended Credit Agreement for 6,870,493 Class A Preferred
Interests (as defined in the LLC Agreement), which were deemed to be
extinguished and discharged with immediate effect as of March 31, 2018. Lender
released the Borrower and the Guarantor from all obligations with respect such
indebtedness exchanged for Class A Preferred Interests effective as of March 31,
2018.

2.3 Interest Rates and Payments.

a. Interest accrued on the aggregate principal balance from time to time
outstanding under the First Amended Credit Agreement at a rate equal to twelve
percent (12%) per annum from the date of the initial advance thereunder until
March 31, 2018, and interest shall accrue on the aggregate principal balance
from time to time outstanding hereunder at a rate of six percent (6%) per annum
from March 31, 2018, through the remaining term of the Loan, in each case
compounded quarterly.  Interest shall be computed on the basis of a year with
three hundred sixty (360) days, and the actual number of days elapsed.

b. All payments by Borrower hereunder and under the Loan Documents shall be made
to Lender at its address set forth in Section 8.10 in United States dollars and
in immediately available funds on the date on which such payment shall be due.

c. All interest accrued and unpaid on the aggregate outstanding principal
balance of the Loans shall be added to and become a part of the outstanding
principal amount of the Loans on and as of the last day of each calendar
quarter.  Notwithstanding anything foregoing to the contrary, any and all
interest that is added to the principal balance of the Loans (i) shall not count
against the Loan Commitment Amount; (ii) shall not be deemed made to Borrower
for purposes of determining whether Loans made to Borrower exceed the Loan
Commitment Amount, the Build‑Out Sub‑Limit or the Acquisition Sub‑Limit and
(iii) shall no longer be deemed “unpaid” at the time so added.

d. On the Maturity Date, the entire balance of principal and accrued interest
together with all other amounts due and owing under the Loan Documents to the
extent not paid shall be due and payable.

e. [Intentionally omitted].

f. [Intentionally omitted].



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-19-

--------------------------------------------------------------------------------

 

 

g. Any present or future debt, liability or obligation Borrower or any Borrower
Subsidiary now or hereafter owes to Lender under any Loan and any of the rights
and remedies of Lender under this Credit Agreement shall remain in full force
and effect, and Lender and its Affiliates reserve any and all rights and
remedies they may have under any one or more of the Loan Documents in accordance
with Applicable Law; provided,  however, that, in the event that at any time a
demand is made by the FCC in accordance with Section 1(c) of the Guaranty with
respect to a Guaranteed Obligation (as defined in the Guaranty) or in accordance
with Section 2 of the Guaranty with respect to any amount avoided, rescinded or
recovered, and DISH fails to make timely payment pursuant to the Guaranty, then,
from that time until such time as payment is made in full to the FCC (and only
during such period), any indebtedness of Borrower now or hereafter held by
Lender, whether directly or indirectly through any one or more of its
Affiliates, shall be subordinated in right of payment to such Guaranteed
Obligations (as defined in the Guaranty), and any such indebtedness collected or
received by Lender after any such Guaranteed Obligation (as defined by the
Guaranty) has become due from Borrower, and any amount paid to Lender or DISH on
account of any subrogation, reimbursement, indemnification or contribution
rights referred to in Section 9(a) of the Guaranty shall be held in trust for
the FCC and shall promptly be paid over to the FCC to be credited and applied
against the Guaranteed Obligations (as defined in the Guaranty); provided that,
without affecting, impairing or limiting in any manner the liability of DISH
under any other provision of the Guaranty, any payment on such indebtedness
received by Lender or DISH at any other time shall be permitted and need not be
held in trust for or paid over to the FCC. Lender, Borrower and Guarantor hereby
acknowledge and agree that the FCC is an intended third-party beneficiary of
this Credit Agreement with respect to, and with the right to enforce, such
subordination pursuant to this Section 2.3(g).  Furthermore, Borrower and its
Affiliates hereby acknowledges and agree that it and its Affiliates will not
assert waiver, estoppel, laches, or any similar claim related to the failure of
Lender or any of its Affiliates to exercise any claims, rights or remedies in
the event such subordination is in effect or otherwise and that any statute of
limitations or similar limitation will be tolled during any period in which
subordination pursuant to this Section 2.3(g) is in effect.

2.4 Conditions Precedent to Lender’s Obligation to Make Any Loan.

a. Lender shall not be required to make any Loan to Borrower under this Credit
Agreement unless, as of the applicable Funding Date, each of the following
conditions has been satisfied to Lender’s satisfaction:

(i) Borrower shall have executed and delivered to Lender the Note, the Pledge
Agreement and the Security Agreement.

(ii) Guarantor shall have executed and delivered the Pledge Agreement and the
Security Agreement.  Each Borrower Subsidiary then formed shall have executed
and delivered a guaranty pursuant to Section 3.7 and a Supplement to the
Security Agreement.

(iii) The Loan Parties shall have executed and delivered such Financing
Statements and other instruments (other than the Control Agreements) reasonably
required by Lender to create, perfect and/or maintain the security interests
created pursuant to the Security Agreement and the Pledge Agreement.



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-20-

--------------------------------------------------------------------------------

 

 

(iv) Prior to the date that is two (2) Business Days prior to the commencement
of the Auction, and from time to time thereafter, the Loan Parties shall have
executed and delivered such Control Agreements reasonably requested by Lender.

(v) Lender shall have a perfected first priority security interest in all of
Guarantor’s membership interests in Borrower.  Subject to the NSM Pledge
Agreement and the Intercreditor and Subordination Agreement, Lender shall have a
perfected first priority security interest in all of Borrower’s membership
interests in Borrower Subsidiaries.

(vi) Lender shall have received evidence reasonably satisfactory to it that the
Financing Statements have been filed in all appropriate filing offices and that
such filed Financing Statements perfect first priority security interests,
subject to any Permitted Liens and to the NSM Lien, in favor of Lender in the
property described therein in which a security interest can be perfected by
filing a Financing Statement.

(vii) With respect to the initial Loan under this Credit Agreement, Lender shall
have received customary reports of searches of filings made with Governmental
Authorities showing that there are no liens on the assets of any Loan Party
other than Permitted Liens and the NSM Lien.

(viii) Each Loan Party shall have delivered to Lender an officer’s certificate
signed by an officer of each such Loan Party certifying that as of such Funding
Date:

(A) The representations and warranties of the Loan Parties contained in Section
5 and of the Loan Parties and NSM in the Loan Documents are true and correct in
all material respects at and as of the Funding Date as though then made (except
for those representations and warranties which refer to facts existing at a
specific earlier date, in which case such representations and warranties shall
have been true and correct in all material respects as of such earlier date),
except for representations and warranties which are qualified as to materiality
or material adverse effect, which shall be true and correct in all respects at
and as of the Funding Date (except for those representations and warranties
which refer to facts existing at a specific earlier date, in which case such
representations and warranties shall have been true and correct in all respects
as of such earlier date) except, in each case, where such representations and
warranties are not or were not true and correct in all material respects (or in
all respects, as applicable) as of the applicable date due to any breach by
Lender or one of its Subsidiaries or other Affiliates (whether as Lender or
otherwise) of its obligations or any action or inaction consented to by Lender
or one of its Subsidiaries or other Affiliates.

(B) Each Loan Party is in compliance in all material respects with the covenants
set forth in Section 6, and, in the case of Guarantor, Section 3, and, in the
case of the Borrower Subsidiaries, if any, with the covenants in the guaranty
executed pursuant to Section 3.7, except, in each case, where the failure to
comply with any such covenant was caused by Lender or one of its Subsidiaries or
other Affiliates (whether as Lender or otherwise) or consented to by Lender or
one of its Subsidiaries or other Affiliates.



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-21-

--------------------------------------------------------------------------------

 

 

(C) Borrower has taken all action necessary to authorize it to incur the Loan,
such Loan is permitted under the terms of the LLC Agreement and the
organizational documents of Borrower, and such Loan does not conflict with or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, the LLC Agreement or any other material agreement to which
Borrower is a party or by which it is bound.

(D) No Event of Default (or other event that if not timely cured or corrected
would, with the giving of notice or passage of time or both, result in an Event
of Default) shall have occurred or be continuing.

(E) All consents required to be received in connection with the Loan and the
Loan Documents from any Governmental Authority shall have been received.

(F) No Litigation or proceeding is pending against Borrower (other than as
disclosed by Borrower to Lender on or prior to the Effective Date) which would
reasonably be expected to result in a Borrower Material Adverse Effect that
could have an adverse effect on the Licenses.

2.5 Security Documents.

The Loans and all amounts outstanding from time to time under the Loan Documents
shall be secured by:

a. A first priority security interest (subject to Permitted Liens) in (i) all
tangible and intangible personal property, (ii) all fixtures and (iii) all owned
real property of Borrower and the Borrower Subsidiaries, now owned or hereafter
acquired, and all proceeds and products of such assets.  Lender’s security
interest in the foregoing shall be created by and shall be subject to the
provisions of the Security Agreement and shall be subject to the provisions of
the Intercreditor and Subordination Agreement.  Promptly, and in any event
within one (1) Business Day, following the formation (or, as applicable,
incorporation) thereof, Borrower shall cause each Borrower Subsidiary to execute
and deliver to Lender a Supplement to the Security Agreement.

b. A first priority security interest (subject to Permitted Liens) in all assets
of Guarantor (other than the membership interests of Guarantor in Borrower which
are addressed in clause (c) below), now owned or hereafter acquired, and all
proceeds and products of such assets.  Lender’s security interest in the
foregoing shall be created by and subject to the provisions of the Security
Agreement and shall be subject to the provisions of the Intercreditor and
Subordination Agreement to the extent provided therein.

c. A first priority security interest in the membership interests of Guarantor
in Borrower, now owned or hereafter acquired by Guarantor, and all proceeds and
products thereof. Lender’s security interest in the foregoing shall be created
by and shall be subject to the provisions of the Pledge Agreement and shall be
subject to the provisions of the Intercreditor and Subordination Agreement to
the extent provided therein.



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-22-

--------------------------------------------------------------------------------

 

 

d. A first priority security interest (subject to the NSM Lien) in Borrower’s
membership interests in the Borrower Subsidiaries hereafter formed or acquired
by Borrower, and all proceeds and products thereof.  Lender’s security interest
in the foregoing shall be created by and shall be subject to the provisions of
the Pledge Agreement and shall be subject to the provisions of the Intercreditor
and Subordination Agreement to the extent provided therein.

e. Notwithstanding the provisions of Section 2.5(a) through 2.5(d), inclusive,
Lender acknowledges and agrees that the obligations of Borrower and the Borrower
Subsidiaries under the Interest Purchase Agreement shall be secured by a first
priority security interest in favor of NSM in and to all personal property,
fixtures and owned real property of Borrower and the membership interests owned
by Borrower (other than Borrower’s membership interests in each Borrower
Subsidiary that does not hold Licenses) and all personal property, fixtures and
owned real property of the Borrower Subsidiaries, in each case now owned or
hereafter acquired, and all proceeds and products of such assets.  NSM’s
security interests in the foregoing shall be created by and shall be subject to
the provisions of the NSM Security Agreement and the NSM Pledge
Agreement.  NSM’s security interest in the foregoing shall have priority over
Lender’s security interest in such assets, and Lender’s security interest in the
foregoing shall be subordinated to the NSM Lien in such assets and membership
interests, in each case to the extent provided herein and in the Intercreditor
and Subordination Agreement.

Section 3. Guarantee

3.1 Guarantee.

a. Guarantor hereby, unconditionally and irrevocably, guarantees to Lender and
its respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Borrower Obligations.

b. Guarantor waives any right or claims of right to cause a marshalling of
Borrower’s assets to the fullest extent permitted by Applicable Law.

3.2 Amendments, Etc. with Respect to the Borrower Obligations.

Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against Guarantor and without notice to or further assent
by Guarantor, any demand for payment of any of the Borrower Obligations made by
Lender may be rescinded by it, and the Borrower Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, increased, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by Lender (in
accordance with the terms thereof), and this Credit Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
Lender may deem advisable from time to time (with the consent of Borrower, if
required hereunder or thereunder), and any collateral security, guarantee or
right of offset at any

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-23-

--------------------------------------------------------------------------------

 

 

time held by Lender, for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released.  Lender has no obligation to
protect, secure, perfect or insure any lien at any time held by it as security
for the Borrower Obligations or for the guarantee contained in this Section 3 or
any property subject thereto.

3.3 Guarantee Absolute and Unconditional.

Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Borrower Obligations and notice of or proof of reliance by
Lender upon the guarantee contained in this Section 3 or acceptance of the
guarantee contained in this Section 3; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 3; and all dealings between Borrower and Guarantor, on
the one hand, and Lender, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 3.  Guarantor waives diligence, presentment, protest,
demand for payment and notice of default, notice of nonpayment, notice of
dishonor and all other notices of any kind to or upon Borrower or Guarantor with
respect to the Borrower Obligations and any exemption rights that either Loan
Party may have.  Guarantor understands and agrees that the guarantee contained
in this Section 3 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to (a) the validity or
enforceability of this Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
Lender; (b) any defense, set off or counterclaim (other than a defense of
payment or performance in full hereunder) that may at any time be available to
or be asserted by Borrower or any other Person against Lender or (c) any other
circumstance whatsoever (with or without notice to or knowledge of Borrower or
Guarantor) that constitutes, or might be construed to constitute, an equitable
or legal discharge of Borrower for the Borrower Obligations or of Guarantor
under the guarantee contained in this Section 3, in bankruptcy or in any other
instance.  When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against Guarantor, Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against Borrower or any other Person or against any
collateral security or guarantee for the Borrower Obligations or any right of
offset with respect thereto, and any failure by Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from Borrower
or any other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of Borrower or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve Guarantor of any Guarantor Obligations, and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
law, of Lender against Guarantor.  For the purposes hereof, “demand” shall
include the commencement and continuance of any legal proceedings.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-24-

--------------------------------------------------------------------------------

 

 

3.4 Reinstatement.

The guarantee contained in this Section 3 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Borrower Obligations is rescinded or must otherwise be restored or
returned by Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Borrower, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or collateral agent or similar officer
for, Borrower or any substantial part of its property, or otherwise, all as
though such payments had not been made.

3.5 Payments.

Guarantor hereby guarantees that payments hereunder shall be paid to Lender
without set off or counterclaim (other than compulsory counterclaims) in United
States dollars and in immediately available funds at the address of Lender set
forth in Section 8.10.

3.6 Coordination with Permitted Distributions.

Notwithstanding the foregoing, Lender acknowledges and consents to the Permitted
Distributions by Borrower and Guarantor.  No Permitted Distributions made in
accordance with the requirements hereof shall constitute a default of the
Guarantor Obligations to Lender hereunder or otherwise.

3.7 Guarantees by Borrower Subsidiaries.

Promptly, and in any event within one (1) Business Day, following the formation
(or, as applicable, incorporation) thereof, Borrower shall cause each Borrower
Subsidiary to execute and deliver to Lender a guarantee in the form attached
hereto as Exhibit D.

Section 4. Representations and Warranties of Lender

Lender hereby represents and warrants to the Loan Parties as follows:

4.1 Organization and Standing.

Lender is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Colorado and has all requisite
power and authority to execute and deliver this Credit Agreement and to perform
its obligations hereunder.

4.2 Authorization by Lender.

a. This Credit Agreement has been duly and validly executed and delivered by
Lender and constitutes the legal, valid and binding obligation of Lender
enforceable against Lender in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, or other similar
laws affecting the enforcement of creditors’ rights generally or (ii) general
principles of equity.



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-25-

--------------------------------------------------------------------------------

 

 

b. Neither the execution, delivery and performance of this Credit Agreement by
Lender nor the consummation by Lender of the transactions contemplated herein
shall, with or without the giving of notice or the lapse of time, or both,
(i) violate any Applicable Law to which Lender is subject; (ii) conflict with or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, the certificate of incorporation or bylaws of Lender or any
material agreement or commitment to which Lender is a party or by which Lender
or any of Lender’s assets, may be bound or affected or (iii) except with respect
to Borrower’s participation in the Auction and procurement and retention of any
Licenses by Borrower, and except with respect to the exercise of certain of
Lender’s remedies under the Loan Documents, require Lender to obtain any
authorization, consent, approval or waiver from, or to make any filing with, any
Governmental Authority or other Person.

Section 5. Representations and Warranties of the Loan Parties

The Loan Parties hereby jointly and severally represent and warrant to Lender as
follows:

5.1 Organization and Standing of Loan Parties.

Each Loan Party is a limited liability company (or such other type of entity
expressly consented to by Lender) duly organized, validly existing and in good
standing under the laws of the State of Delaware with all requisite power and
authority to own its properties, and conduct its business as now being
conducted, and is duly qualified to do business as a foreign limited liability
company (or, with the express consent of Lender, other entity) in good standing
in each jurisdiction where the ownership of its properties or the conduct of its
business makes such qualification necessary, except in those jurisdictions where
failure so to qualify shall not permanently impair title to a material amount of
its properties, permits or licenses or its rights to enforce in all material
respects contracts against others or expose it to substantial liabilities in
such jurisdictions.  Each Loan Party has all material licenses (other than
Licenses), permits and authorizations necessary for the conduct of its business
as currently conducted.

5.2 Authorization by the Loan Parties; Consents.

a. Borrower has all requisite power and authority to execute, deliver and
perform its obligations under this Credit Agreement, the Note and all other Loan
Documents to which it is a party. Borrower has taken all action necessary to
authorize this Credit Agreement, the Note and all other Loan Documents to which
it is a party, and all such documents have been duly authorized, executed and
delivered by Borrower and are legal, valid and binding obligations of Borrower
enforceable in accordance with their terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, or other similar laws affecting the
enforcement of creditors’ rights generally or (ii) general principles of equity.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-26-

--------------------------------------------------------------------------------

 

 

b. Neither the execution, delivery and performance of this Credit Agreement, the
Note or the other Loan Documents by Borrower nor the consummation by Borrower of
the transactions contemplated herein or therein shall, with or without the
giving of notice or the lapse of time, or both, (i) violate any Applicable Law
to which Borrower is subject (other than relating to any Loan Party’s
qualification as a “very small business,” under the FCC Rules and to hold any
License under provisions of Applicable Law governing alien ownership of common
carrier radio licenses to the extent of any alien ownership directly or
indirectly attributable to Lender under the FCC Rules, as to which the Loan
Parties make no representation or warranty hereunder); (ii) conflict with or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, its certificate of formation or limited liability company
agreement (or similar governing documents), any material license or permit of
Borrower or any material contract to which Borrower is a party or by which
Borrower may be bound or affected or (iii) except with respect to Borrower’s
participation in the Auction and procurement and retention of any Licenses by
Borrower and except with respect to the exercise of certain of Lender’s remedies
under the Loan Documents, require Borrower to obtain any authorization, consent,
approval or waiver from, or to make any filing with, any Governmental Authority
or other Person, other than filings to perfect security interests granted
pursuant to the Security Agreement.

c. Guarantor has all requisite power and authority to execute, deliver and
perform its obligations under this Credit Agreement and all other Loan Documents
to which it is a party. Guarantor has taken all action necessary to authorize
this Credit Agreement and all other Loan Documents to which it is a party, and
all such documents have been duly authorized, executed and delivered by
Guarantor and are legal, valid and binding obligations of Guarantor enforceable
in accordance with their terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, or other similar laws affecting the enforcement of
creditors’ rights generally or (ii) general principles of equity.

d. Neither the execution, delivery and performance of this Credit Agreement or
the other Loan Documents by Guarantor nor the consummation by Guarantor of the
transactions contemplated herein or therein shall, with or without the giving of
notice or the lapse of time, or both, (i) violate any Applicable Law to which
Guarantor is subject (other than relating to Guarantor’s qualification as a
“very small business,” under the FCC Rules and to hold any FCC license under
provisions of Applicable Law governing alien ownership of common carrier radio
licenses to the extent of any alien ownership directly or indirectly
attributable to Lender under the FCC Rules, as to which the Loan Parties make no
representation or warranty hereunder); (ii) conflict with or result in a breach
of the terms, conditions or provisions of, or constitute a default under, its
certificate of formation, the LLC Agreement, any license or permit of Guarantor
or any material contract to which Guarantor is a party or by which Guarantor may
be bound or affected or (iii) except with respect to Borrower’s participation in
the Auction and procurement and retention of any Licenses by Borrower and except
with respect to the exercise of certain of Lender’s remedies under the Loan
Documents, require Guarantor to obtain any authorization, consent, approval or
waiver from, or to make any filing with, any Governmental Authority or other
Person, other than filings to perfect security interests granted pursuant to the
Security Agreements.



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-27-

--------------------------------------------------------------------------------

 

 

e. Each Borrower Subsidiary once formed will have all requisite power and
authority to execute, deliver and perform its obligations under this Credit
Agreement and all other Loan Documents to which it is a party.  Each Borrower
Subsidiary once formed will have taken all action necessary to authorize this
Credit Agreement and all other Loan Documents to which it is a party, and all
such documents will have been duly authorized, executed and delivered by such
Borrower Subsidiary and will be legal, valid and binding obligations of such
Borrower Subsidiary enforceable in accordance with their terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, or other similar
laws affecting the enforcement of creditors’ rights generally or (ii) general
principles of equity.

f. Neither the execution, delivery and performance of this Credit Agreement or
the other Loan Documents by each Borrower Subsidiary once formed nor the
consummation by each Borrower Subsidiary once formed of the transactions
contemplated herein or therein shall, with or without the giving of notice or
the lapse of time, or both, (i) violate any Applicable Law to which such
Borrower Subsidiary is subject (other than relating to such Borrower
Subsidiary’s qualification as a “very small business,” under the FCC Rules and
to hold any FCC license under provisions of Applicable Law governing alien
ownership of common carrier radio licenses to the extent of any alien ownership
directly or indirectly attributable to Lender under the FCC Rules, as to which
the Loan Parties make no representation or warranty hereunder); (ii) conflict
with or result in a breach of the terms, conditions or provisions of, or
constitute a default under, its certificate of formation, the LLC Agreement, any
license or permit of such Borrower Subsidiary or any material contract to which
such Borrower Subsidiary is a party or by which it may be bound or affected or
(iii) except with respect to Borrower’s participation in the Auction and
procurement and retention of any Licenses by Borrower and except with respect to
the exercise of certain of Lender’s remedies under the Loan Documents, require
such Borrower Subsidiary to obtain any authorization, consent, approval or
waiver from, or to make any filing with, any Governmental Authority or other
Person, other than filings to perfect security interests granted pursuant to the
Security Agreement.

5.3 Litigation.

As of the September 12, 2014, there was no Litigation pending or, to the actual
knowledge of the Loan Parties, threatened against any Loan Party that (a) seeks
to enjoin or obtain damages in respect of the consummation of the transactions
contemplated hereby, including the Loans, the Auction and the Build‑Out, (b) has
or would reasonably be expected to have a Borrower Material Adverse Effect or
Guarantor Material Adverse Effect, or (c) directly or indirectly contests the
validity or enforceability of any Loan Document or the LLC Agreement.

5.4 Compliance with Applicable Law.

Each Loan Party has complied and presently is in compliance in all material
respects with all Applicable Law, except (i) to the extent that failure to
comply with the same does not or shall not have a Borrower Material Adverse
Effect or Guarantor Material Adverse Effect and (ii) the Loan Parties make no
representation or warranty with respect to the FCC Rules relating to any Loan
Party’s qualification as a “very small business.”



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-28-

--------------------------------------------------------------------------------

 

 

5.5 Subsidiaries.

As of the Effective Date, Borrower has no Subsidiaries.  Following the Effective
Date, Borrower shall have no Subsidiaries except as provided in Section
6.14.  Guarantor has no Subsidiaries other than Borrower.  Each Borrower
Subsidiary once formed will have no Subsidiaries.

5.6 Absence of Defaults.

No Loan Party is in material default under or in material violation in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any provision of its constitutive documents or contained
in any other material agreement or instrument to which it is a party or by which
it is bound or to which any of its properties is subject.

5.7 Indebtedness.

No Loan Party has any indebtedness outstanding except the indebtedness permitted
pursuant to the terms of this Credit Agreement and obligations under the Loan
Documents.  No Loan Party is in material default under any such indebtedness.

5.8 FCC Qualifications.

NSM qualifies and, for so long as may be required under FCC Rules in order for
Borrower and the Borrower Subsidiaries to retain the Auction Benefits shall
qualify, as a “very small business” under FCC Rules, including but not limited
to Sections 1.2110(b)(1), and 27.1106(a)(2) of the FCC Rules. 

5.9 Business and Financial Experience.

Each of the Loan Parties by reason of its own business and financial experience
or that of its professional advisors has the capacity to protect its own
interests in connection with the transactions contemplated hereby.

5.10 Accuracy and Completeness of Information.

The representations and warranties of the Loan Parties contained in this Credit
Agreement or the other Loan Documents do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained herein or therein not materially misleading in light of the
circumstances in which the same were made.

Section 6. Covenants of the Loan Parties

Each of the Loan Parties hereby covenants and agrees with Lender as follows:



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-29-

--------------------------------------------------------------------------------

 

 

6.1 Use of Proceeds.

a. Each of the Loan Parties shall use one hundred percent (100%) of the Loan
proceeds under this Credit Agreement solely for the following purposes: (a) to
make deposits, down payments, bid withdrawal payments, or payments for Licenses
in connection with the Auction; (b) to finance the Build‑Out and the initial
operation of the License Systems, including Working Capital, as contemplated by
the LLC Agreement, in connection with Licenses and (c) to make distributions to
Guarantor to finance Guarantor’s Working Capital in accordance with the annual
business plan and budget adopted pursuant to the provisions of the LLC
Agreement, including to enable Guarantor to make Permitted Distributions due
under the LLC Agreement to its Members (including tax distributions).

b. If the LLC Agreement is terminated by either party pursuant to Section
13.1(b) of the LLC Agreement or if the Borrower or any Borrower Subsidiary is at
any time entitled under applicable FCC Rules to any refunds of Auction Funds,
Borrower shall apply (or shall cause the applicable Borrower Subsidiary to
apply) as promptly as reasonably practicable and permitted under the FCC Rules
to obtain a refund of all such refundable Auction Funds.

6.2 Compliance with other Agreements.

Each Loan Party shall at all times observe and perform all of the covenants,
conditions and obligations required to be performed by it under the LLC
Agreement and all other material agreements to which it is a party or by which
it is bound, except to the extent the failure to observe and perform such
covenants, conditions and obligations would not have a Guarantor Material
Adverse Effect or a Borrower Material Adverse Effect.

6.3 Payment.

Borrower shall promptly pay to Lender the obligations due at the times and
places and in the amount and manner specified in this Credit Agreement, the Note
and the other Loan Documents. 

6.4 Existence.

Except as otherwise permitted hereunder, each Loan Party shall maintain: (a) its
limited liability company (or, if such Loan Party is not a limited liability
company, corporate or other) existence under the laws of the State of Delaware;
(b) its good standing and its right to carry on its business and operations in
Delaware and in each other jurisdiction in which the character of the properties
owned or leased by it or the business conducted by it makes such qualification
necessary and the failure to be in good standing would preclude such Loan Party
or Lender from enforcing its rights with respect to any material assets or
expose such Loan Party to any material liability and (c) all licenses, permits
and authorizations necessary to the conduct of its business.



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-30-

--------------------------------------------------------------------------------

 

 

6.5 Compliance with Laws, Taxes, Etc.

Each Loan Party shall comply in all material respects with all Applicable Law,
such compliance to include paying before the same become delinquent all material
taxes, material assessments and material governmental charges imposed upon it or
upon its property except to the extent contested in good faith by appropriate
proceedings and for which any reserves required by GAAP have been
established.  In the event any Loan Party fails to satisfy its obligations under
this Section 6.5, as to taxes, assessments and governmental charges, Lender may,
but is not obligated to, satisfy such obligations in whole or in part and any
payments made and expenses incurred in doing so shall constitute principal
indebtedness hereunder governed by the terms of the Note and shall be paid or
reimbursed by Borrower upon demand by Lender.

6.6 Books and Records.

Each Loan Party shall at all times keep proper books and records of accounts in
which full, true and correct entries shall be made of its transactions in
accordance with GAAP consistently applied and shall permit representatives of
Lender to examine such books and records upon reasonable request.  Each Loan
Party shall permit representatives of Lender to discuss its affairs and finances
with the principal officers of such Loan Party and its independent public
accountants, all upon reasonable notice and at such reasonable times during such
normal business hours as Lender shall reasonably request.  Borrower shall,
promptly upon request of Lender, deliver to Lender copies of all such documents,
materials, construction and operating budgets, invoices, receipts and other
information reasonably requested by Lender from time to time relating to the
Build‑Out and the operation of the License Systems.

6.7 Assets and Insurance.

If Borrower is a Winning Bidder in the Auction, each Loan Party shall maintain
in full force and effect from and after the Initial Grant Date (a) an adequate
errors and omissions insurance policy; (b) such other insurance coverage, on all
properties of a character usually insured by organizations engaged in the same
or similar business against loss or damage of a kind customarily insured against
by such organizations; (c) adequate public liability insurance against tort
claims that may be asserted against such Loan Party and (d) such other insurance
coverage for other hazards as Lender may from time to time reasonably require to
protect its rights and benefits under this Credit Agreement and the other Loan
Documents.  All commercial general liability and property damage insurance
policies and any other insurance policies required to be carried hereunder by
each Loan Party shall (i) be issued by insurance companies with a then‑current
Alfred M. Best Company, Inc. (or if no longer in existence, a comparable rating
service) general policy holder’s rating of “A” or better and financial size
category of Class XII or higher and otherwise reasonably satisfactory to Lender;
(ii) designate Lender as loss payee and additional insured; (iii) be written as
primary policy coverage and not contributing with or in excess of any coverage
that Lender may carry; (iv) provide for thirty (30) days prior written notice to
Lender of any cancellation or nonrenewal of such policy and (v) contain
contractual liability coverage insuring performance by such Loan Party of the
indemnity provisions of the Loan Documents.  Each Loan Party shall promptly
deliver to Lender upon receipt and from time to time upon Lender’s request
either a copy of each such policies of insurance or certificates evidencing the
coverages required hereunder.



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-31-

--------------------------------------------------------------------------------

 

 

6.8 Financial Statements and Other Reports. 

Each Loan Party shall maintain a system of accounting (as to its own operations
and financial condition) established and administered in accordance with sound
business practices such as to permit the preparation of financial statements in
accordance with GAAP, and Borrower shall furnish or cause to be furnished to
Lender:

a. Annual Statements. As soon as practicable following the end of each fiscal
year, but in any event within ninety (90) days after the end of each fiscal
year, the audited consolidated statement of income and audited consolidated
statement of cash flows for such fiscal year and the audited consolidated
balance sheet as of the end of such fiscal year, for Guarantor and its
Subsidiaries, accompanied by the report thereon of independent certified public
accountants and accompanying notes to financial statements, on a consolidated
basis, prepared in accordance with GAAP;  provided,  however, that
notwithstanding the foregoing, the financial statements for the fiscal year
ended December 31, 2014 furnished or caused to furnished by Borrower need not be
audited and Borrower shall be deemed to have satisfied its obligations under
this Section 6.8(a) upon furnishing or causing to be furnished unaudited
versions of such financial statements to Lender.

b. Quarterly Statements. As soon as practicable following the end of each fiscal
quarter (other than the fourth fiscal quarter), but in any event within thirty
(30) days after the end of each such quarter, an unaudited consolidated
statement of income and unaudited consolidated statement of cash flows for such
quarter and an unaudited balance sheet as of the end of such quarter, for
Guarantor and its Subsidiaries, on a consolidated basis, prepared (subject to
normal year‑end audit adjustments and absence of footnotes and supplemental
information) in accordance with GAAP.

c. Monthly Statements.  As soon as possible following the end of each calendar
month in each fiscal year, but in any event within thirty (30) days after the
end of such month, an unaudited monthly report of significant operating and
financial statistics for Guarantor and its Subsidiaries, including, to the
extent applicable, number of subscribers, subscriber churn statistics, minutes
of use, average revenues per subscriber, acquisition costs and capital
expenditures statistics and such additional statistics and information as may be
approved for internal use by such Loan Party, if any.

d. Certain Notices.  Within five (5) Business Days after a Loan Party has actual
knowledge of their occurrence, notice of each of the following events:

(i) the commencement of any action, suit, proceeding or arbitration against such
Loan Party (other than any such action, suit, proceeding or arbitration against,
or commenced by, Lender), or any material development in any such action, suit,
proceeding or arbitration pending against such Loan Party;

(ii) any Event of Default or any other event that would constitute an Event of
Default, but for the passage of time or the requirement that notice be given or
both;



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-32-

--------------------------------------------------------------------------------

 

 

(iii) any event that would be reasonably likely to have a Borrower Material
Adverse Effect that could have an adverse effect on the Licenses; and

(iv) the receipt by any Loan Party of any written notice from the FCC, other
than in the ordinary course of business (together with a copy of such FCC
notice).

e. Other Information.  From time to time, such other information regarding the
business, operations, affairs and condition (financial or otherwise) of such
Loan Party as Lender may reasonably request.

6.9 Indebtedness.

Neither Borrower, Guarantor nor any Borrower Subsidiary shall, directly or
indirectly, create, incur, assume, guarantee, or otherwise become or remain
directly or indirectly liable with respect to any indebtedness, except:

a. the indebtedness created under this Credit Agreement and the other Loan
Documents;

b. purchase money financing of telecommunications and broadband equipment
incurred by any Borrower Subsidiaries if the terms of such financing are more
favorable to such Borrower Subsidiaries than the terms of the Loans;

c. current trade obligations incurred in the ordinary course of business and not
overdue (unless the same are being contested in good faith and by appropriate
proceedings and adequate reserves are maintained therefor in accordance with
GAAP);

d. renewals, extensions, replacements, refinancings or refundings of any of the
foregoing that do not increase the principal amount of the indebtedness so
refinanced or refunded;

e. the obligations of Borrower and the Borrower Subsidiaries under the Interest
Purchase Agreement or any guarantees in respect thereof, the NSM Security
Agreement or the NSM Pledge Agreement;

f. guarantees of the Borrower or any Borrower Subsidiary in respect of
indebtedness otherwise permitted hereunder of the Borrower or any of the
Borrower Subsidiaries; and

g. other unsecured indebtedness of the Borrower or any Borrower Subsidiary.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-33-

--------------------------------------------------------------------------------

 

 

6.10 Investments.

None of the Loan Parties shall, except as otherwise set forth herein and subject
to the annual budget then in place under the LLC Agreement, directly or
indirectly, make or own any investment in any Person, except (a) marketable
direct obligations issued or unconditionally guaranteed by the United States
Government or issued by any agency thereof and backed by the full faith and
credit of the United States, in each case maturing within one year from the date
of acquisition thereof; (b) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having the highest rating
obtainable from either Standard & Poor’s Corporation (“S&P”) or Moody’s
Investors Service, Inc. (“Moody’s”); (c) commercial paper maturing no more than
two hundred seventy (270) days from the date of creation thereof and, at the
time of acquisition, having the highest rating obtainable from either S&P or
Moody’s; (d) demand deposits, or time deposits maturing within one (1) year from
the date of creation thereof, including certificates of deposit issued by, any
office located in the United States of any bank or trust company that is
organized under the laws of the United States or any state thereof and whose
certificates of deposit are rated P‑1 or better by Moody’s or A‑1 or better by
S&P; (e) Guarantor’s investment in Borrower (including any future investments);
(f) Borrower’s investments in the Borrower Subsidiaries (including any future
investments); (g) investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss
(whether received in bankruptcy, reorganization or otherwise); (h) guarantees
permitted under Section 6.9(b); and (i) prepaid expenses or lease, utility and
other similar deposits, in each case made in the ordinary course of business.

6.11 Negative Covenants.

Each Loan Party agrees that it shall not take any of the actions set forth in
this Section 6.11 without the prior written approval of Lender, which approval
may be withheld in Lender’s sole and absolute discretion; provided,  however,
that for so long as Lender (or one or more of its Subsidiaries or other
Affiliates) is a member of Guarantor, the approval of Lender shall be deemed
given other than with respect to Section 6.11(g) with respect to any action
taken by Borrower or Guarantor that may be taken without the approval of Lender
(or such Subsidiary or other Affiliate), as applicable, under the terms of the
LLC Agreement or for which Lender (or such Subsidiary or other Affiliate), as
applicable, has granted its approval under the terms of the LLC Agreement: 

a. Conduct, transact or otherwise engage in, or commit to transact, conduct or
otherwise engage in, any business or operations other than the Business;

b. Undertake any of the activities permitted by Section 6.11(a) above or own any
assets related thereto, other than by and through the Borrower Subsidiaries
except during the period prior to the formation of the Borrower Subsidiaries as
set forth in Section 6.14(a);



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-34-

--------------------------------------------------------------------------------

 

 

c. Enter into any transaction of merger or consolidation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of its business or property, whether now
owned or hereafter acquired, in each case except for Permitted Dispositions, or,
except as expressly permitted under the terms of this Credit Agreement, acquire
by purchase or otherwise all or substantially all the business or property of,
or stock or other evidence of beneficial ownership of, any Person, or acquire,
purchase, redeem or retire any membership interests in such Loan Party now or
hereafter outstanding for value;

d. Become liable, directly or indirectly, contingently or otherwise, for any
obligation of any other Person by endorsement, guaranty, surety or otherwise,
except in connection with (i) the Loans and (ii) indebtedness permitted pursuant
to the terms of this Credit Agreement;

e. Enter into any agreement containing any provision that would be violated or
breached by any borrowing hereunder or by the performance of its obligations
hereunder or under any document executed pursuant hereto;

f. Own, lease, manage or otherwise operate any properties or assets other than
in connection with the Business, or incur, create, assume or suffer to exist any
indebtedness or other consensual liabilities or financial obligations other than
as may be incurred, created or assumed or as may exist in connection with the
Business (including the Loans and other obligations incurred by such Loan Party
hereunder).  Notwithstanding the foregoing, Borrower may invest excess funds in
investments permitted under Section 6.10; and

g. Amend or modify its certificate of formation or limited liability company
agreement (or similar governing document), including the LLC Agreement, in any
manner that materially affects Lender as a secured lender to any of the Loan
Parties. 

6.12 Further Assurances.

a. Borrower shall use its commercially reasonable efforts to cause (i) the
condition set forth in Section 2.4(a)(iv) to be satisfied on or prior to the
date that is two (2) Business Days prior to the commencement of the Auction and
(ii) the condition set forth in Section 2.4(a)(viii) to be satisfied on or prior
to the Initial Loan Date.

b. At any time and from time to time, upon the written request of Lender, and at
the expense of the Loan Parties, each Loan Party shall promptly and duly execute
and deliver such further instruments and documents and take such further action
as are necessary or reasonably required by Lender to further carry out and
consummate the transactions contemplated by this Credit Agreement and the other
Loan Documents and to perfect or effect the purposes of this Credit Agreement
and the other Loan Documents.



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-35-

--------------------------------------------------------------------------------

 

 

6.13 Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of an Event of
Default if such action is taken or condition exists.

6.14 Build‑Out and Operation of the Licenses.

a. As promptly as practicable after the Initial Grant Date (and in any event
within ten (10) Business Days thereafter), Borrower shall cause to be formed a
separate Borrower Subsidiary for the Licenses granted to Borrower and shall
promptly (and in any event within ten (10) Business Days following the formation
of such Borrower Subsidiary) make the necessary filings with the FCC to obtain
its consent to the assignment of each License granted to Borrower to the
Borrower Subsidiary, and following receipt of such approval (if required),
Borrower shall assign each such License to the Borrower Subsidiary.  The
Borrower Subsidiary that holds Licenses shall conduct no business nor incur any
obligations other than under the Licenses and under this Credit Agreement, the
other Loan Documents, the Interest Purchase Agreement, the NSM Security
Agreement and any guarantees in respect of any of the foregoing.  In addition,
Borrower shall cause to be formed a Borrower Subsidiary that will serve as the
operating subsidiary and that will not acquire any Licenses.  Borrower shall not
form nor acquire any Subsidiary that is not a Borrower Subsidiary.

b. The Loan Parties shall use their respective commercially reasonable efforts
to pursue the Build‑Out and the operation of the License System with respect to
each License, in each case pursuant to the Business Plan (as defined in the LLC
Agreement), subject to the availability of adequate capital resources to effect
the same (as determined in the reasonable business judgment of the Loan
Parties).

6.15 Dividends, Distributions or Return of Capital.

a. Each Loan Party agrees that it shall not, without the prior approval of
Lender, which approval may be withheld in Lender’s sole and absolute discretion,
make any dividend, distribution or return of capital or other payments to any
Loan Party or its Affiliates, except that (i) Borrower and the Borrower
Subsidiaries may make Permitted Distributions to Guarantor (and Guarantor to its
Members) or to NSM, as applicable; (ii) Borrower may make distributions to
Guarantor for the payment of Guarantor’s expenses to the extent consistent with
the Business Plan and budget then in effect under the LLC Agreement;
(iii) Borrower may make payments of Management Fees to NSM pursuant to (and as
defined in) Section 6.6 of the LLC Agreement and (iv) so long as no default
shall have occurred and be continuing or would result therefrom, Borrower and
the Borrower Subsidiaries may make distributions or returns of capital to
Guarantor (and Guarantor to its Members) solely from Excess Cash, if, in the
case of clause (iv) only, after giving effect to such proposed distribution or
return of capital the aggregate amount of all such distributions and returns of
capital paid or made in any fiscal year (including, without duplication,
distributions described in clauses (i), (ii) and (iii) above) would be less than
fifty percent (50%) of the Consolidated Net Income for the fiscal year
immediately preceding the fiscal year in which such distribution or return of
capital is paid or made. 



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-36-

--------------------------------------------------------------------------------

 

 

b. For purposes of this Section 6.15, the following term shall have the
following meaning:

(i) “Consolidated Net Income” means, for any fiscal year, the net income of
Guarantor and its Subsidiaries (without giving effect to extraordinary gains or
extraordinary losses) calculated on a consolidated basis, in accordance with
GAAP consistently applied.

c. Borrower shall not amend or waive (and Guarantor shall cause Borrower not to
amend or waive) any term or provision of the Interest Purchase Agreement, the
NSM Security Agreement or the NSM Pledge Agreement without the prior written
consent of Lender, in its sole discretion (provided that if such amendment or
waiver would not be adverse to the Lender’s rights and remedies under the Loan
Documents, then the Lender shall not unreasonably withhold, condition or delay
such consent). 

6.16 Liens.

No Loan Party shall create or permit to exist at any time, any mortgage, deed of
trust, trust deed, lien, security interest, pledge, charge or other encumbrance
against any of its property or assets (including any owned or leased real
property or other real property estate) now owned or hereafter acquired, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect thereof, except for Permitted Liens and except for the NSM Lien and
the NSM Pledge Agreement, and shall, at its sole cost and expense, promptly take
all such action as may be necessary duly to discharge, or cause to be discharged
all such mortgages, deeds of trust, trust deeds, liens, security interests,
pledges, charges or other encumbrances.

6.17 Disposition of Assets.

Each Loan Party agrees that it shall not, without the prior written approval of
Lender, which approval may be withheld in Lender’s sole and absolute discretion,
sell, lease, convey, transfer, or otherwise dispose of its property or assets
now owned or hereafter acquired except in the ordinary course of business,
except for any Permitted Disposition and except to any wholly owned Subsidiary
of Borrower, or except as permitted pursuant to subparagraph (v) of the
definition of “Significant Matter” in Section 1.1 of the LLC Agreement; provided
that the net cash proceeds from each such Permitted Disposition closed following
any NSM exercise of its Put Right (as defined in the LLC Agreement) are paid to
NSM to satisfy, in whole or in part, the obligations of Borrower and the
Borrower Subsidiaries under the Interest Purchase Agreement and any guarantees
with respect thereto, the NSM Security Agreement and the NSM Pledge Agreement
(and in each case, to the extent that there are net cash proceeds in excess of
the amount required to satisfy such obligations, such excess is retained by
Borrower as collateral subject to Lender’s security interest under the Loan
Documents).



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-37-

--------------------------------------------------------------------------------

 

 

6.18 Separateness Covenants.

a. Each Loan Party shall, and shall cause each of its Subsidiaries to, (i) to
the extent that such entities have one or more deposit accounts, each maintain
their own deposit account or accounts, separate from the accounts of Lender and
its Subsidiaries and joint ventures, with commercial banking institutions and
(ii) not commingle their funds with those of Lender or any of its Subsidiaries
or joint ventures;

b. Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain
separate addresses from the addresses of Lender and its Subsidiaries and joint
ventures, or to the extent that any Loan Party or any of its Subsidiaries may
have offices in the same location as Lender or any of its Subsidiaries or joint
ventures, to maintain a fair and appropriate allocation of overhead costs among
them, with each such entity bearing its fair share of such expense;

c. Guarantor shall issue quarterly and annual consolidated financial statements
from time to time as prepared in accordance with GAAP, consistently applied;

d. Each Loan Party shall, and shall cause each of its Subsidiaries to, (i) each
maintain its separate status as a limited liability company and (ii) each
conduct its affairs in accordance with its certificate of formation and limited
liability company agreement and observe all necessary, appropriate and customary
company formalities, including, but not limited to, holding all regular and
special members’ and managers’ meetings appropriate to authorize company action,
keeping separate and accurate minutes of its meetings, passing all resolutions
or consents necessary to authorize actions taken or to be taken, and maintaining
accurate and separate books, records and accounts, including, but not limited
to, payroll and intercompany transaction accounts, to the extent applicable;

e. Each Loan Party shall not, and shall not permit any of its Subsidiaries to,
(i) assume or guarantee any of the liabilities of, or pledge any of its assets
as security for the liabilities of, Lender or any of its Subsidiaries or joint
ventures or (ii) hold out the credit of Lender or any of its Subsidiaries or
joint ventures as being able to satisfy the obligations of such Loan Party or
any of its Subsidiaries (which shall be deemed not to refer to any disclosure by
such Loan Party or any of its Subsidiaries of any capital contributions or loans
that Lender or any of its Subsidiaries is required to make to such Loan Party or
any of its Subsidiaries or of any other obligations that Lender or any of its
Subsidiaries is required to perform for the benefit of such Loan Party or any of
its Subsidiaries), except with respect to any guarantees or assumptions of
indebtedness or other liabilities that have been expressly agreed to by Lender
or any of its Subsidiaries in writing;

f. Each Loan Party shall not, and shall cause each of its Subsidiaries not to,
authorize the use of its name or trademarks or service marks by Lender or any of
its Subsidiaries or joint ventures, except pursuant to a written license
agreement;



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-38-

--------------------------------------------------------------------------------

 

 

g. Each Loan Party shall not, and shall not permit any of its Subsidiaries to
conduct its own business with suppliers of goods and services, lenders or
purchasers of securities in the name of Lender or any of its Subsidiaries or
joint ventures; and

h. If any Loan Party or any of its Subsidiaries obtains actual knowledge that
Lender or any of its Subsidiaries or joint ventures has represented or indicated
to any supplier of goods and services to, lender to or purchaser of securities
of any Loan Party or any of its Subsidiaries that the credit of Lender or any of
its Subsidiaries or joint ventures is available to satisfy the obligations of
any Loan Party or any of its Subsidiaries (which shall be deemed not to refer to
any disclosure by Lender or any of its Subsidiaries or joint ventures of any
capital contributions or loans that Lender or any of its Subsidiaries is
required to make to any Loan Party or any of its Subsidiaries or of any other
obligations that Lender or any of its Subsidiaries is required to perform for
the benefit of any Loan Party or any of its Subsidiaries), other than with
respect to any guarantees or assumptions of indebtedness or other liabilities
that have been expressly agreed to by Lender or any of its Subsidiaries in
writing, then each such Loan Party shall, and shall cause each of its
Subsidiaries to, provide written notice to any person to whom such
representation or indication was made, to make clear that the credit of Lender
and its Subsidiaries and joint ventures is not available to satisfy the
obligations of such Loan Party or any of its Subsidiaries, other than with
respect to any guarantees or assumptions of indebtedness or other liabilities
that have been expressly agreed to by Lender or any of its Subsidiaries in
writing.

Section 7. Events of Default and their Effect

7.1 Events of Default.

The occurrence and continuance of any of the following shall constitute an Event
of Default under this Credit Agreement and the Note (each, an “Event of
Default”):

a. Failure to Pay. Borrower fails to pay when due and payable any principal
payment, interest or other payment required under the terms of this Credit
Agreement or the Note that is not cured within five (5) Business Days after the
date on which Lender delivers notice to Borrower that such payment is past due;
or

b. Breaches of Other Covenants. Any Loan Party fails to observe or perform in
any material respect any covenant, obligation or agreement contained in this
Credit Agreement or any covenant, obligation or agreement under any of the other
Loan Documents (or, with respect to any portion of any such covenant, obligation
or agreement which is qualified by materiality, any Loan Party fails to observe
or perform such portion of such covenant, obligation or agreement in any
respect, taking into account such qualifications) and such failure shall
continue unremedied for thirty (30) days after the earlier of (i) notice thereof
from Lender or (ii) the actual knowledge of such failure by a senior executive
officer of such Loan Party; provided,  however, that a failure to observe any
covenant set forth in Section 6.11,  Section 6.15 or Section 6.17 shall
constitute an Event of Default immediately upon the occurrence thereof and
without any cure period; provided,  further, that no such failure shall be an
Event of Default if such failure was caused by Lender or one of its Subsidiaries
or other Affiliates (whether as Lender or otherwise) or consented to by Lender
or one of its Subsidiaries or other Affiliates; or



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-39-

--------------------------------------------------------------------------------

 

 

c. Bankruptcy or Insolvency Proceedings. (i) Any Loan Party (A) applies for or
consents to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property; (B) is unable, or admits
in writing its inability, to pay its debts generally as they mature; (C) makes a
general assignment for the benefit of its or any of its creditors; (D) is
dissolved or liquidated in full or in part; (E) becomes insolvent (as such term
may be defined or interpreted under Applicable Law); (F) commences a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or (G) takes any action for the purpose
of effecting any of the foregoing or (ii) a case or proceeding under the
bankruptcy laws of the United States now or hereafter in effect or under any
insolvency, reorganization, receivership, readjustment of debt, dissolution or
liquidation law of any jurisdiction now or hereafter in effect is filed against
any Loan Party or all or any part of its properties and such application is not
dismissed, bonded or discharged within sixty (60) days after the date of its
filing or such Loan Party shall file any answer admitting or not contesting such
petition or application or indicates its consent to, acquiescence in or approval
of any such action or proceeding or the relief requested is granted sooner; or

d. Representations and Warranties. Any representation or warranty made by any
Loan Party herein or in any other Loan Document shall be false as of the date
made (or deemed made) in any material respect, and not cured prior to the
expiration of any applicable cure period, (except that no breach of any
representation or warranty made by any Loan Party in Section 5.4,  5.6 or 5.7
shall be an Event of Default if such breach was caused by Lender or one of its
Subsidiaries or other Affiliates (whether as Lender or otherwise) or consented
to by Lender or one of its Subsidiaries or other Affiliates); or

e. Change in Control. The occurrence of any Borrower Change in Control Event or
Guarantor Change in Control Event; or

f. Termination of LLC Agreement. The termination of the LLC Agreement in
accordance with its terms; or

g. Loan Documents. Any Loan Document ceases to be in full force and effect or
any lien in favor of Lender ceases to be, or is not, valid, perfected and prior
to all other liens and security interests (other than Permitted Liens and the
NSM Lien), except (i) as a result of Lender’s relinquishment of possession of
any unit certificates, promissory notes or other documents delivered to it under
the Security Agreement or the Pledge Agreement; (ii) where the perfection of
such liens is pending during the transmission to the appropriate filing office
of applicable and appropriate documentation required by Applicable Law to
perfect such liens; (iii) with respect to intellectual property collateral,
where the perfection of such liens may not be accomplished by recording in the
United States Patent and Trademark Office and/or the United States Copyright
Office and the filing of Uniform Commercial Code financing statements or where
the time period contemplated in the applicable Security Agreement has not
expired or (iv) as a result of the release of such lien as a result of a
Permitted Disposition or other disposition hereunder in accordance with the
terms of the Intercreditor and Subordination Agreement, the Security Agreement
or the Pledge Agreement; or



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-40-

--------------------------------------------------------------------------------

 

 

h. Loss of Status. NSM or any Loan Party admits, or it is determined in an
order, notice or ruling of the FCC, that NSM or any Loan Party holding FCC
Licenses has ceased to qualify as a “very small business” under FCC Rules,
including but not limited to, Sections 1.2110(b), and 27.1106(a)(2) of the FCC
Rules, if such qualification is then required under FCC Rules in order for
Borrower and the Borrower Subsidiaries to retain the Auction Benefits; or

i. Cross Default. Any Loan Party (i) defaults in making payments of any
indebtedness permitted under Section 6.9 that is outstanding in a principal
amount of at least Five Million and No Dollars ($5,000,000.00) (but excluding
indebtedness outstanding hereunder) on the scheduled due date with respect
thereto beyond the period of grace, if any, provided in the instrument or
agreement under which such indebtedness was created; (ii) defaults in making any
payment of any interest on such indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such indebtedness was
created or (iii) defaults in the observance or performance of any other
agreement or condition relating to such indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, in each case,
beyond the applicable grace period, if any, which default permits the lender
thereunder to declare such indebtedness to be due and payable prior to its
stated maturity; provided,  however, that any such default by a Loan Party shall
not be an Event of Default hereunder if and to the extent that, and for so long
as, such Loan Party’s default is proximately caused by Lender’s (or its
assignee's) failure to satisfy its funding obligations under this Credit
Agreement or the LLC Agreement; or

j. Borrower Material Adverse Effect.  A Borrower Material Adverse Effect caused
directly or indirectly by any Loan Party that could have an adverse effect on
the Licenses.

7.2 Remedies Upon Event of Default.

a. If any Event of Default shall occur and be continuing then Lender, upon
notice to the Borrower, may do any or all of the following: (i) terminate or
reduce the commitment of Lender to make Loans to Borrower under this Credit
Agreement; (ii) declare all obligations of Borrower hereunder and under the Note
to be immediately due and payable, whereupon the Borrower Obligations hereunder
and under the Note shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived, anything in this Credit Agreement or in any other Loan Document to the
contrary notwithstanding; (iii) enforce its rights under any one or more of the
Loan Documents in accordance with Applicable Law; (iv) subject to prior FCC
approval, if required, without any obligation to do so, make disbursements to or
on behalf of Borrower or any of its Subsidiaries to cure any default and render
any performance under any other agreement by Borrower or any of the Borrower
Subsidiaries and (v) subject to prior FCC approval, if required, perform on
behalf of Borrower or any of the Borrower Subsidiaries any and all work and
labor necessary to build, operate and maintain the License System;  provided
that upon the occurrence of any Event of Default under Section 7.1(c),  7.1(e)
or 7.1(h) the commitment of Lender shall immediately terminate and all Borrower
Obligations shall automatically become immediately due and payable without
notice or demand of any kind.



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-41-

--------------------------------------------------------------------------------

 

 

b. Upon the occurrence of any Event of Default and at any time thereafter so
long as any Event of Default shall be continuing, Lender may proceed to protect
and enforce this Credit Agreement, the Note and the other Loan Documents by suit
or suits or proceedings in equity, at law or in bankruptcy, and whether for the
specific performance of any covenant or agreement herein contained or in
execution or aid of any power herein granted, or for foreclosure hereunder, or
for the appointment of a receiver or receivers for the collateral subject to the
applicable Loan Documents or for the recovery of judgment for the indebtedness
secured thereby or for the enforcement of any other proper, legal or equitable
remedy available under Applicable Law.

c. Borrower shall pay to Lender forthwith upon demand any and all expenses,
costs and other amounts to the extent due hereunder or under the other Loan
Documents, whether incurred before, after or during the exercise of any of the
foregoing remedies, including all reasonable legal fees and other reasonable
costs and expenses incurred by Lender by reason of the occurrence of any Event
of Default, the enforcement of this Credit Agreement and the other Loan
Documents and/or the preservation of Lender’s rights hereunder and under the
other Loan Documents.

d. Any and all remedies of Lender hereunder, including those described in
Sections 7.2(a) through (c), inclusive, above are subject to the terms of the
Intercreditor and Subordination Agreement and must be exercised in accordance
therewith.

Section 8. Miscellaneous

8.1 Entire Agreement.

This Credit Agreement (including the attached Exhibits) and the other Loan
Documents, together with any schedules and exhibits hereto and thereto,
constitute the entire agreement and  understanding of the parties with respect
to the subject matter hereof and supersedes all prior and all contemporaneous
oral or written negotiations, proposals, offers, agreements, commitments and
understandings relating to such subject matters.

Notwithstanding the foregoing, that certain Appeal Contingency Agreement dated
as of October 1, 2015 by and among the parties hereto and NSM shall continue to
apply, provided, however, that (i) any references therein to the Credit
Agreement shall instead be references to this Agreement, (ii) any references
therein to the LLC Agreement shall instead be references to the Third Amended
and Restated Limited Liability Company Agreement effective as of the Effective
Date, and (iii) any references therein to the Interest Purchase Agreement shall
instead be references to the Second Amended and Restated Interest Purchase
Agreement effective as of June 7, 2018.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-42-

--------------------------------------------------------------------------------

 

 

8.2 Successors and Assigns.

Neither this Credit Agreement nor any Loan Documents may be assigned by any Loan
Party without the consent of Lender, which consent may be withheld in its sole
and absolute discretion, and any assignment without such prior written consent
shall be null and void and without force or effect.  Lender may assign all or a
portion of its rights under this Credit Agreement or any Loan Documents to an
Affiliate of Lender without the consent of the Loan Parties; provided that such
Affiliate of Lender agrees to be bound by all of the terms hereof and thereof
and of the Intercreditor and Subordination Agreement; provided,  further, that,
unless Borrower otherwise consents in its sole and absolute discretion, Lender
shall remain obligated under this Credit Agreement to make all Loans required
hereunder.  No such permitted assignment shall relieve any party hereto of any
liability for a breach of this Credit Agreement or of any other Loan Document or
of the Intercreditor and Subordination Agreement by such party or its
assignee.  Any such assignment shall be subject to compliance with the
requirements of all applicable FCC Rules.  This Credit Agreement, the Loan
Documents and the Intercreditor and Subordination Agreement each shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs or successors in interest.

8.3 Remedies Cumulative.

Notwithstanding anything to the contrary herein, all rights, powers and remedies
provided to Lender under this Credit Agreement and under the other Loan
Documents or otherwise available in respect hereof or thereof, at law or in
equity, shall not be mutually exclusive and shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any one or more
right, power or remedy thereof by Lender pursuant to this Credit Agreement or
the other Loan Documents shall not preclude the simultaneous or later exercise
by Lender of any other such right, power or remedy by Lender hereunder or under
Applicable Law or the principles of equity.

8.4 Indemnity; Reimbursement of Lender.

a. Each Loan Party agrees to indemnify, defend and hold Lender and its
Affiliates, directors, employees, attorneys or agents harmless from and against
any and all claims, demands, losses, judgments and liabilities (including but
not limited to, liabilities for penalties) of any nature (“Claims”), and to
reimburse Lender for all reasonable and documented out‑of‑pocket costs and
expenses, including reasonable attorneys’ fees and expenses, arising from any of
the Loan Documents or the exercise of any right or remedy granted to Lender
hereunder or thereunder, other than any Claim (including of Borrower) arising
from Lender’s gross negligence, willful misconduct or bad faith, or from
Lender’s failure to comply with its obligations under this Credit Agreement or
any other Loan Document.  In no event shall Lender be liable for any matter or
thing in connection with the Loan Documents other than to account for moneys
actually received by Lender in accordance with the terms hereof.  In addition,
in no event shall any party hereto be liable for any indirect, incidental,
consequential or special damages (including damages for harm to business, lost
revenues, lost savings, or lost profits suffered by any of the Loan Parties,
Lender or other Persons), regardless of the form of action, whether in contract,
warranty, strict liability, or tort, including negligence of any kind whether
active or passive, and regardless of whether Lender or the Loan Parties knew of
the possibility that such damages could result. 



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-43-

--------------------------------------------------------------------------------

 

 

b. All indemnities contained in this Section 8.4 and elsewhere in this Credit
Agreement shall survive the expiration or earlier termination of this Credit
Agreement.

8.5 Highest Lawful Rate.

Anything herein to the contrary notwithstanding, the obligations of Borrower on
the Note shall be subject to the limitation that payments of interest shall not
be required, for any period for which interest is computed hereunder, to the
extent that contracting for or receipt thereof would be contrary to provisions
of any Applicable Law applicable to Lender limiting the highest rate of interest
that may be lawfully contracted for, charged or received by Lender, as
determined by a final Judgment of a court of competent jurisdiction.  Any
interest paid in excess of such highest rate shall be applied to the principal
balance of the Borrower Obligations.

8.6 Counterparts.

This Credit Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one instrument.

8.7 Amendment; Waiver.

Neither this Credit Agreement nor any provision hereof may be amended, modified,
or waived except in a writing signed by the parties.  No failure or delay of any
party in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce any such right or power,
preclude any other further exercise thereof or the exercise of any other right
or power.  No waiver by any party of any departure by any other party from any
provision of this Credit Agreement shall be effective unless the same shall be
in a writing signed by the party against which enforcement of such waiver or
consent is sought, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given.  No
notice or similar communication by any party to another shall entitle such other
party to any other or further notice or similar communication in similar or
other circumstances, except as specifically provided herein.

8.8 Payments on Business Days.

Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day other than a Business Day, such payment may be made on the next
succeeding Business Day and such extension of time shall in such case be
included in computing interest, if any, in connection with such payment.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-44-

--------------------------------------------------------------------------------

 

 

 

8.9 Expenses.

Except as specifically provided herein, each party hereto shall pay all costs
and expenses incurred by it or on its behalf in connection with this Credit
Agreement, including the preparation of this Credit Agreement, and the
transactions contemplated hereby, including, without limiting the generality of
the foregoing, fees, and expenses of its own consultants, accountants, and
counsel.  Notwithstanding the foregoing, Borrower shall pay, immediately when
due, all present and future stamp and other like duties and applicable taxes, if
any, to which this Credit Agreement may be subject or give rise.

8.10 Notices.

All notices or requests that are required or permitted to be given pursuant to
this Credit Agreement shall be given in writing and shall be sent by facsimile
transmission, or by first-class certified mail, postage prepaid, or by overnight
courier service, charges prepaid, to the party to be notified, addressed to such
party at the address(es) set forth below, or sent by facsimile to the fax
number(s) set forth below, or such other address(es) or fax number(s) as such
party may have substituted by written notice (given in accordance with this
Section) to the other party.  The sending of such notice with confirmation of
receipt of the complete transmission (in the case of facsimile transmission) or
receipt of such notice (in the case of delivery by first-class certified mail or
by overnight courier service) shall constitute the giving thereof.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-45-

--------------------------------------------------------------------------------

 

 

 

 

If to be given to Borrower:

If to be given to Lender:

c/o Doyon, Limited

American AWS-3 Wireless II L.L.C.

Attn:  Allen M. Todd, General Counsel

 

If by overnight courier service:

Attn: EVP, Corporate Development

 

If by overnight courier service:

Doyon, Limited

1 Doyon Place, Suite 300

Fairbanks, AK  99701-2941

 

If by first-class certified mail:

Doyon, Limited

1 Doyon Place, Suite 300

Fairbanks, AK  99701-2941

 

9601 South Meridian Blvd.

Englewood, Colorado 80112

 

If by first-class certified mail:  

P.O. Box 6655

Englewood, Colorado 80155

 

If by facsimile:

Fax #: (907) 459-2075

 

If by facsimile:

Fax #: (303) 723-2020

 

 

cc:  Lowenstein Sandler LLP
1251 Avenue of the Americas
New York, NY 10020
Attention: Michael A. Brosse
Fax:(973) 422‑6841

 

cc: Office of the General Counsel 

American AWS-3 Wireless II L.L.C.

 

If by overnight courier service:

Same address as noted above for Lender overnight courier delivery

 

If by first-class certified mail:

Same address as noted above for Lender first- class certified mail delivery

 

If by facsimile:

 

Fax #: (303) 723-2050

 

 

 





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-46-

--------------------------------------------------------------------------------

 

 

8.11 Severability.

Subject to Section 8.12, each provision of this Credit Agreement shall be
construed as separable and divisible from every other provision and the
enforceability of any one provision shall not limit the enforceability, in whole
or in part, of any other provision.  In the event that a court or administrative
body of competent jurisdiction holds any provision of this Credit Agreement to
be invalid, illegal, void or less than fully enforceable as to time, scope or
otherwise, the parties agree that such provision shall be construed by limiting
and reducing it so that such provision is valid, legal, and fully enforceable
while preserving to the greatest extent permissible the original intent of the
parties; the remaining terms and conditions of this Credit Agreement shall not
be affected by such alteration, and shall remain in full force and effect.

8.12 Reformation.

a. If the FCC should (i) change any FCC Rule in a manner that would adversely
affect the enforceability of this Credit Agreement; (ii) directly or indirectly
reject or take action to challenge the enforceability of this Credit Agreement
or (iii) take any other steps whatsoever, on its own initiative or by petition
from another Person, to challenge or deny the transactions contemplated hereby
or the eligibility of Borrower to hold any of the licenses won in the Auction or
the ability of Borrower to realize the Auction Benefits (each, an “Adverse FCC
Action”), then the parties shall promptly consult with each other and negotiate
in good faith to reform and amend this Credit Agreement so as to eliminate or
amend to make unobjectionable any portion that is the subject of any Adverse FCC
Action (each, an “Adverse FCC Action Reformation”).  Furthermore, subject to
consent in writing by Lender, in the event of an Adverse FCC Action, the parties
other than Lender (the “Non-American II Members”) shall use their best efforts
with respect to all aspects of the Adverse FCC Action to agree upon an Adverse
FCC Action Reformation with Lender; provided,  however, that in the event that
an element of any such Adverse FCC Action materially adversely impacts the
material economic benefits of the Non-American II Members (each, an “Economic
Element”), then the Non-American II Members may use commercially reasonable
efforts solely with respect to the Economic Element of the Adverse FCC Action to
agree upon an Adverse FCC Action Reformation with Lender.  None of the parties
hereto shall take any action that is reasonably likely to contribute to such
Adverse FCC Action.

b. If the FCC should determine that a portion of this Credit Agreement or any of
the other Loan Documents, after having been reformed pursuant to paragraph (a)
above, continues to violate FCC Rules, then such provisions shall be null and
void and the remainder of this Credit Agreement and the other Loan Documents
shall continue in full force and effect; provided that the relative economic and
other rights and benefits expected to be derived by the parties hereunder are
preserved.

8.13 Governing Law.

This Credit Agreement shall be construed in accordance with and governed by the
internal laws of the State of New York applicable to agreements made and to be
performed wholly within such jurisdiction, without regard to principles of
conflicts of law provisions of that or of any other state, all rights and
remedies being governed by said laws.



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-47-

--------------------------------------------------------------------------------

 

 

8.14 Arbitration.

a. Arbitration.  Any controversy or claim arising out of or relating to this
Credit Agreement or any of the other Loan Documents, or the breach thereof,
shall be settled by arbitration administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  Within fifteen (15) days after the commencement of
arbitration, each party shall select one Person to act as arbitrator and the two
selected shall select a third arbitrator within ten (10) days of their
appointment.  If the arbitrators selected by the parties are unable or fail to
agree upon the third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association.  The place of arbitration shall be Chicago,
Illinois or such other place as the parties may agree.  The arbitrators shall be
knowledgeable in the broadband industry and public auctions of FCC
licenses.  Notwithstanding the foregoing, if the arbitration is consolidated
with a then pending arbitration proceeding pursuant to Section 8.14(d), then the
arbitrators and the place of arbitration for such then pending proceeding shall
be the arbitrators and place of arbitration hereunder.

b. Interim Relief.  Any party may apply to the arbitrators seeking injunctive
relief until the arbitration award is rendered or the controversy is otherwise
resolved.  Either party also may, without waiving any remedy under this Credit
Agreement or any of the other Loan Documents, seek from any court having
jurisdiction any interim or provisional relief that is necessary to protect the
rights or property of that party, pending the establishment of the arbitral
tribunal (or pending the arbitral tribunal’s determination of the merits of the
controversy).

c. Award.  The award shall be made within ninety (90) days of the filing of the
notice of intention to arbitrate, and the arbitrators shall agree to comply with
this schedule before accepting appointment.  However, this time limit may be
extended by agreement of the parties and the arbitrators if necessary.

d. Consent to Consolidation of Arbitrations.  Each party irrevocably consents to
consolidating any arbitration proceeding under this Credit Agreement and/or any
of the other Loan Documents with any other arbitration proceedings involving any
party that may be then pending that are brought under the LLC Agreement.

e. Venue.  Each party hereto irrevocably and unconditionally consents to the
exclusive jurisdiction of the courts of the State of Delaware and of the United
States District Courts located in the State of Delaware for entering of any
judgment on the award rendered by the arbitrators; provided that if such courts
do not have jurisdiction to enforce such judgment, then the parties may enter
such judgment in any other court having jurisdiction thereof.

8.15 Lender’s Discretion.

Unless this Credit Agreement shall otherwise expressly provide, Lender shall
have the right to make any decision, grant or withhold any consent, and exercise
any other right or remedy hereunder in its sole and absolute discretion.



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-48-

--------------------------------------------------------------------------------

 

 

8.16 No Third-Party Beneficiaries.

Except solely with respect to the designation of the FCC as an intended
third-party beneficiary of certain obligations described in Sections 2.2(a)(vii)
and 2.3(g) of this Credit Agreement, this Credit Agreement is entered into
solely for the benefit of the parties and no Person, other than the parties and
their respective successors and permitted assigns, may exercise any right or
enforce any obligation hereunder, and nothing herein expressed or implied will
create or be construed to create any third‑party beneficiary rights
hereunder.  Except as otherwise expressly provided herein in Section 2.3(g),
nothing in this Credit Agreement shall impair, as between the Borrower and the
Borrower Subsidiaries and NSM, or as between the Borrower and the Borrower
Subsidiaries and Lender, the obligations of the Borrower and the Borrower
Subsidiaries to pay principal, interest, fees, and other amounts as provided in
the Interest Purchase Agreement or the NSM Security Documents, or in the
Intercreditor and Subordination Agreement or the Loan Documents, respectively.

8.17 Further Assurances.

Each party shall execute and deliver any such further documents and shall take
such further actions as any other party may at any time or times reasonably
request, at the expense of the requesting party, consistent with the provisions
hereof in order to carry out and effect the intent and purposes of this Credit
Agreement.

8.18 Transferred License Deficiency Payments.

Notwithstanding any provisions of the Intercreditor and Subordination Agreement
or the NSM Security Documents to the contrary, in the event that (a) Guarantor
is in breach of Section 8.1 of the LLC Agreement by failing to pay the Put Price
(as defined in the LLC Agreement) when due following the exercise of the Put
Right (as defined in the LLC Agreement) thereunder and Borrower is in breach of
Sections 2.2-2.4 of the Interest Purchase Agreement by failing to pay the Put
Price when due following the exercise of the Put thereunder; and (b) NSM is
exercising its rights to sell, assign or transfer NSM Collateral (as defined in
the Intercreditor and Subordination Agreement) pursuant to Section 3.1 of the
Intercreditor and Subordination Agreement; then each of Lender, Borrower,
Guarantor and NSM hereby agree that: (i) the “Interest Purchase Agreement
Obligations” (as defined in the Intercreditor and Subordination Agreement) and
the “Obligations” (as defined in each of the NSM Security Documents) shall each
be deemed to include the amount of any Transferred Licensed Deficiency
Payment(s) applicable to the NSM Collateral being sold, assigned or transferred;
and (ii) for avoidance of doubt under the Intercreditor and Subordination
Agreement and each of the NSM Security Documents, all such Obligations and
Interest Purchase Agreement Obligations (including any such Transferred License
Deficiency Payment(s)) shall be deemed to be owed to NSM; provided that NSM or
Borrower or a Borrower Subsidiary promptly remits or causes to be promptly
remitted to the FCC any Transferred Licensed Deficiency Payment applicable to
the NSM Collateral being sold, assigned or transferred using the proceeds of
such sale, assignment or transfer.

[Remainder of Page Intentionally Blank; Signature Page Follows]

 



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

-49-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have signed this Credit Agreement, or
have caused this Credit Agreement to be signed in their respective names by an
officer, hereunto duly authorized, on the date first written above.

 


      Its sole member

 

 


      Its Manager

 

 

AMERICAN AWS-3 WIRELESS II L.L.C.,
as Lender


By:  _______________________________
Name:  _____________________________
Title:  ______________________________

NORTHSTAR WIRELESS, LLC,
as Borrower

By  Northstar Spectrum, LLC
      Its sole member

By  Northstar Manager, LLC

       Its Manager

By  Doyon, Limited,
      Its Manager

 

 

By:_____________________________

 

Name: 

 

Title: 

 

 

NORTHSTAR SPECTRUM, LLC,
as Guarantor

By  Northstar Manager, LLC
      Its Manager

By  Doyon, Limited,
      Its Manager


By:_____________________________

Name: 

Title: 

 

 



SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 



 

--------------------------------------------------------------------------------

 

 

EXHIBITS:

A.FORM OF PLEDGE AGREEMENT

B.FORM OF PROMISSORY NOTE

C.FORM OF SECURITY AGREEMENT

D.FORM OF SUBSIDIARY GUARANTY

 

 



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

--------------------------------------------------------------------------------